 



Exhibit      
 
STOCK PURCHASE AGREEMENT
dated as of October 7, 2007
by and between
Rockwood Specialties Group, Inc.
and
OM Group, Inc.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I PURCHASE AND SALE OF SHARES     1  
1.1
  Purchase and Sale     1  
1.2
  Purchase Price and Payment     1  
1.3
  Closing     2  
1.4
  Deliveries at the Closing     2  
1.5
  Closing Working Capital Adjustment     8  
 
            ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER     10  
2.1
  Organization and Good Standing     11  
2.2
  Capitalization     12  
2.3
  Authority, Approvals and Consents     13  
2.4
  Financial Statements     15  
2.5
  Absence of Undisclosed Liabilities     16  
2.6
  Absence of Certain Changes or Events     17  
2.7
  Taxes     19  
2.8
  Legal Matters     22  
2.9
  Property     23  
2.10
  Material Contracts     25  
2.11
  Labor Relations     29  
2.12
  Employee Benefits     30  
2.13
  Transactions with Affiliates     36  
2.14
  Environmental Matters     37  
2.15
  Intellectual Property     38  
2.16
  Brokers     40  
2.17
  Sufficiency     40  
2.18
  Customers and Suppliers     40  
2.19
  Inventories     41  
2.20
  Accounts Receivable and Payables     41  
2.21
  Banks     42  
2.22
  NO OTHER REPRESENTATIONS OR WARRANTIES     42  
2.23
  Environmental Representations and Warranties     43  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER     43  
3.1
  Organization and Good Standing     43  
3.2
  Authority, Approvals and Consents     43  
3.3
  Brokers     45  
3.4
  Investment Intent of Buyer     45  
3.5
  Financing     45  
 
            ARTICLE IV COVENANTS     45  
4.1
  Access; Confidentiality     45  
4.2
  Announcements     46  
4.3
  Conduct of Business Prior to the Closing     47  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
4.4
  Consents; Cooperation     51  
4.5
  Competition Filings     52  
4.6
  Use of Name     54  
4.7
  Notification of Certain Matters     55  
4.8
  Retention of Books and Records     56  
4.9
  Permits     57  
4.10
  Intercompany Agreements and Accounts; Debt     57  
4.11
  Restructurings     57  
4.12
  Guarantees     59  
4.13
  Covenant Not To Compete     60  
4.14
  Reporting Assistance     62  
4.15
  Title Insurance     62  
4.16
  Further Assurances     63  
4.17
  No Shop     63  
4.18
  Debt     63  
4.19
  Resignation of Directors     64  
4.20
  Taiwan Lease     64  
4.21
  Estoppel Certificates     64  
4.22
  Section 75 Payment     64  
4.23
  Confidentiality     64  
4.24
  Rockwood UK Plan     65  
4.25
  Compugraphics Plan     65  
4.26
  Insurance     69  
 
            ARTICLE V CONDITIONS TO THE OBLIGATIONS OF BUYER     69  
5.1
  Representations and Warranties; Covenants     69  
5.2
  Competition Law Clearances     70  
5.3
  No Injunctions or Restraints     70  
5.4
  Singapore Restructuring     70  
5.5
  No Material Adverse Change     71  
 
            ARTICLE VI CONDITIONS TO THE OBLIGATIONS OF SELLER     71  
6.1
  Representations and Warranties; Covenants     71  
6.2
  Competition Law Clearances     71  
6.3
  No Injunctions or Restraints     71  
 
            ARTICLE VII TERMINATION     72  
7.1
  Termination     72  
7.2
  Effect of Termination     73  
 
            ARTICLE VIII SURVIVAL AND INDEMNIFICATION     73  
8.1
  Survival     73  
8.2
  Indemnification Obligations of Seller     74  
8.3
  Indemnification Obligations of Buyer     75  
8.4
  Limitations on Indemnification     76  
8.5
  Mitigation and Recovery from Third Parties     79  
8.6
  Procedure     79  

ii



--------------------------------------------------------------------------------



 



                      Page
 
           
8.7
  Further Limitations on Indemnification     83  
8.8
  Tax Treatment of Payments     84  
 
            ARTICLE IX TAX AND EMPLOYEE MATTERS     84  
9.1
  Certain Tax Matters     84  
9.2
  Employee Benefit Plan Matters     91  
9.3
  Workers’ Compensation     95  
9.4
  No Third Party Beneficiary Rights; No Right to Employment     95  
 
            ARTICLE X MISCELLANEOUS     95  
10.1
  Expenses     95  
10.2
  Headings     96  
10.3
  Notices     96  
10.4
  Assignment     97  
10.5
  Entire Agreement     97  
10.6
  Amendment; Waiver     98  
10.7
  Counterparts     98  
10.8
  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial     98  
10.9
  Interpretation; Absence of Presumption     99  
10.10
  Third Person Beneficiaries     100  
10.11
  Representations and Warranties; Schedules     100  
10.12
  Severability     101  

EXHIBITS

     
Exhibit A
  Certain Definitions
Exhibit B
  List of Companies
Exhibit C
  Allocation of Purchase Price
Exhibit D
  Form of Local Share Transfer Agreement
Exhibit E
  Principles Used in the Preparation of the Balance Sheet; Exchange Rates
Exhibit F
  Singapore Restructuring
Exhibit G
  Title Materials

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
          THIS AGREEMENT is made as of October 7, 2007, by and between Rockwood
Specialties Group, Inc., a Delaware corporation (“Seller”), and OM Group, Inc.,
a Delaware corporation (“Buyer”). Capitalized terms not otherwise defined in
this Agreement are used as defined in Exhibit A.
          Buyer desires to purchase and Seller desires to sell, or cause to be
sold, the issued and outstanding shares of capital stock or other equity
interests of the entities listed on Exhibit B (collectively, the “Companies”),
on the terms and subject to the conditions set forth herein.
          Accordingly, in consideration of the premises and mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
          1.1 Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, and for the consideration set forth in Section 1.2,
Seller will sell (and will cause the other Rockwood Sellers and, in the case of
Taiwan Shares, the Taiwan Nominee Shareholders, to sell) to Buyer at the
Closing, and Buyer will purchase from Seller and the other Rockwood Sellers (and
the Taiwan Nominee Shareholders) at the Closing, all of the Shares.
          1.2 Purchase Price and Payment. The aggregate consideration for the
Shares shall be (i) U.S. $274,809,000, (ii) increased or reduced on a
dollar-for-dollar basis by the amount by which Closing Working Capital is more
than U.S. $26.5 million or less than U.S. $22.5 million, (iii) increased by
Retained Cash Balances, if any and (iv) reduced by agreed

 



--------------------------------------------------------------------------------



 



adjustments of U.S. $10 million (the “Purchase Price”). The Purchase Price will
be allocated among the Shares in accordance with Exhibit C.
          1.3 Closing. The consummation of the purchase and sale of the Shares
provided for in Section 1.2 and the other transactions contemplated hereunder
(the “Closing”) will take place at the New York offices of Hughes Hubbard & Reed
LLP, at 10:00 a.m., Eastern Standard Time, on (i) if the last of the conditions
required to be satisfied or waived pursuant to Articles V and VI (other than
those requiring the delivery of a certificate or other document or the taking of
other action at the Closing) are satisfied or waived during the period from
November 27 through December 11, 2007, December 14, 2007 (ii) if the last of the
conditions required to be satisfied or waived pursuant to Articles V and VI
(other than those requiring the delivery of a certificate or other document or
the taking of other action at the Closing) are satisfied at another time, the
last Business Day of the month in which such conditions are so satisfied or
waived or (iii) such other time, on such other date and such other place as may
be mutually agreed upon by Buyer and Seller. The date on which the Closing
occurs is referred to herein as the “Closing Date.” The Closing shall be deemed
to be effective between the parties as of 11:59 p.m. (E.S.T.) on the Closing
Date.
          1.4 Deliveries at the Closing. At the Closing:
               (a) Seller shall deliver or cause to be delivered to Buyer:
                    (i) certificates representing all U.S. Shares accompanied by
stock powers executed in blank, with all necessary stock transfer and other
documentary stamps attached;
                    (ii) share certificates (or indemnities in a form reasonably
satisfactory to Buyer in respect of any such share certificates that are lost)
representing all

2



--------------------------------------------------------------------------------



 



Singapore Shares and all UK Shares together with duly executed stock transfers
in respect of the Singapore Shares and the UK Shares;
                    (iii) irrevocable powers of attorney in a form reasonably
satisfactory to Buyer executed by each of the registered holders of the UK
Shares authorizing Buyer or its nominees to exercise all voting and other rights
attaching to the UK Shares until registration of Buyer or such nominees as the
holder(s) of the UK Shares;
                    (iv) a working sheet in the form prescribed by the Inland
Revenue Authority of Singapore signed by a director or secretary of the
Singapore Transferred Company computing the net asset value per Singapore Share;
                    (v) (1) share certificates representing all Taiwan Shares,
each duly endorsed on the reverse by the Taiwan Shares Seller or relevant Taiwan
Nominee Shareholder as appropriate, (2) the Foreign Investment Approval (the
“FIA”) issued by the Taiwanese Investment Commission of Ministry of Economic
Affairs to Taiwan Shares Seller and Taiwan Nominee Shareholders in respect of
the transfer of the Taiwan Shares to Buyer or its designee, and (3) notice of
the transfer of the Taiwan Shares from Taiwan Shares Seller and Taiwan Nominee
Shareholders to the Taiwan Transferred Company;
                    (vi) except as Buyer may otherwise specify to Seller in
writing prior to the Closing, the written resignation of each director and
executive officer and, as applicable, each secretary of the Transferred
Companies (or such officers or directors shall have been otherwise removed),
such resignation to be executed as a deed in the Agreed Form and to confirm that
the person resigning has no claims against the Company from which he is
resigning for compensation, for loss of office or otherwise;

3



--------------------------------------------------------------------------------



 



                    (vii) the written resignations of the auditors of each UK
Transferred Company with such resignation to be in the form required by
Section 394 of the Companies Act 1985, as amended (the “UK Companies Act”) and
to confirm that such auditors are of the opinion that there are no circumstances
of the nature referred to in Section 394(1) of the UK Companies Act that need to
be brought to the attention of the members or creditors of such UK Transferred
Company in connection with their resignation;
                    (viii) the certificate(s) of incorporation, the common seal,
minute books, statutory registers, share certificate books (to the extent shares
of the applicable Transferred Company were issued in certificated form) and all
other statutory records of each Transferred Company, and a certificate of good
standing for each U.S. Transferred Company (or the equivalent in other
jurisdictions for other Transferred Companies, if readily available) in their
jurisdictions of organization, dated a date reasonably close to the Closing
Date;
                    (ix) a transition services agreement, in form and substance
reasonably satisfactory to Buyer and Seller, pursuant to which Buyer shall cause
the Business to provide Seller and Seller shall provide the Business such
transition services as each may reasonably request, at cost, for a reasonable
period of time (the “Transition Services Agreement”), duly executed by Seller;
                    (x) in respect of each U.S. Transferred Company, a
certificate executed by Seller, in form and substance reasonably satisfactory to
Buyer, that satisfies Buyer’s obligations under Treasury
Regulation Section 1.1445-2;
                    (xi) U.C.C. termination statements (and comparable
instruments in other jurisdictions) in recordable form and other appropriate
releases, in form and substance

4



--------------------------------------------------------------------------------



 



reasonably satisfactory to Buyer, with respect to all recorded Liens (other than
Permitted Liens) in the Assets of the Transferred Companies;
                    (xii) certified copies of the minutes of the board meetings
referred to in 1.4(b) below, certified as true by a director or the secretary of
the relevant UK Transferred Company or Singapore Transferred Company;
                    (xiii) copies of resolutions adopted by the Board of
Directors of Seller, certified as of the Closing Date by the secretary or an
assistant secretary of Seller, approving the execution and delivery of this
Agreement, the Ancillary Documents to be executed and delivered by Seller and
the performance by Seller of its obligations hereunder and thereunder;
                    (xiv) copies of resolutions adopted by the Board of
Directors of Rockwood Specialties, certified as of the Closing Date by the
secretary or an assistant secretary of Rockwood Specialties, approving the sale
of all of the issued and outstanding shares of capital stock of the US
Transferred Companies pursuant to the terms of this Agreement and execution and
delivery of the Ancillary Documents to be executed and delivered by Rockwood
Specialties and the performance by Rockwood Specialties of its obligations
thereunder;
                    (xv) a copy of a resolution of the Board of Directors of
Caledonian, approving the sale of the whole of the issued share capital of
Caledonian Applied Technologies Limited pursuant to the terms of this Agreement
and the execution and delivery by Caledonian of all transfers and other
documents required to be executed by it pursuant to this Agreement or any Local
Share Transfer Agreement, certified as true by a director or the secretary of
Caledonian;

5



--------------------------------------------------------------------------------



 



                    (xvi) a copy of a resolution of the Board of Directors of
Mustardgrange, approving the sale of the whole of the issued share capital of
Rockwood Electronic pursuant to the terms of this Agreement and the execution
and delivery by Mustardgrange of all transfers and other documents required to
be executed by it pursuant to this Agreement or any Local Share Transfer
Agreement, certified as true by a director or the secretary of Mustardgrange;
and
                    (xvii) the certificate required to be delivered by Seller
pursuant to Section 5.1.
               (b) Seller shall have ensured that meetings of the boards of
directors of the UK Transferred Companies and the Singapore Transferred Company
are held at which the directors, subject to and with effect from the Closing:
                    (i) in respect of such UK Transferred Companies that are
also Companies and the Singapore Transferred Company, approve the registration
of Buyer or its nominee(s) as member(s) of the respective UK Transferred Company
or Singapore Transferred Company, as applicable, in respect of the relevant UK
Shares or Singapore Shares, as applicable (subject to only the production of
properly stamped transfers);
                    (ii) in respect of such UK Transferred Companies that are
also Companies and the Singapore Transferred Company, authorize the issuance of
new share certificates in respect of the UK Shares or Singapore Shares, as
applicable, in favor of Buyer or its nominee(s);
                    (iii) in respect of such UK Transferred Companies that are
also Companies, subject only to the transfers of the UK Shares being duly
stamped, and in respect of the Singapore Transferred Company, subject to the
transfer of the Singapore Shares being duly

6



--------------------------------------------------------------------------------



 



stamped, approve the entry into the register of members of such Companies, the
name of Buyer or its nominee(s) as the holder of the UK Shares or Singapore
shares, as applicable, and the making of such other entries into other corporate
records of such Companies as may be necessary;
                    (iv) appoint Ernst & Young LLP to replace the existing
auditors of the UK Transferred Companies;
                    (v) appoint persons nominated by Buyer as directors and
secretary of each UK Transferred Company and the Singapore Transferred Company
with effect from the Closing; and
                    (vi) except as Buyer may otherwise specify to Seller in
writing prior to the Closing, accept resignations of the directors and secretary
of each UK Transferred Company, and in the case of the Singapore Transferred
Company, the directors and secretary of the Singapore Transferred Company, so as
to take effect from the Closing.
               (c) Buyer shall deliver to Seller:
                    (i) the Estimated Purchase Price in immediately available
funds by wire transfer to a bank account (or bank accounts) designated by
Seller, which designation shall be made at least two (2) Business Days prior to
the Closing Date;
                    (ii) the Transition Services Agreement, duly executed by
Buyer;
                    (iii) (1) the FIA issued by the Taiwanese Investment
Commission of the Ministry of Economic Affairs to Buyer in respect of the
transfer of the Taiwan Shares to Buyer, and (2) a receipt for payment of the
Taiwan Securities Transaction Tax;

7



--------------------------------------------------------------------------------



 



                    (iv) copies of resolutions adopted by the Board of Directors
of Buyer, certified as of the Closing Date by the Secretary of Buyer, approving
the execution and delivery of this Agreement and the Ancillary Documents to be
executed and delivered by Buyer and the performance by Buyer of its obligations
hereunder and thereunder; and
                    (v) the certificate required to be delivered by Buyer
pursuant to Section 6.1.
               (d) At the request of Buyer or Seller, Buyer and Seller will
enter into, and will cause their applicable Affiliates to enter into, one or
more agreements, substantially in the form of Exhibit D (a “Local Share Transfer
Agreement”), memorializing the transfer of the Shares of one or more Companies
in a particular jurisdiction, including, in the case of the transfer of the
Shares of the UK Transferred Companies, appropriate language to transfer such
Shares to Buyer with a “full title guarantee.”
          1.5 Closing Working Capital Adjustment.
               (a) At least five (5) Business Days prior to the Closing Date,
Seller shall prepare and deliver to Buyer, or shall cause to be prepared and
delivered to Buyer, a statement substantially in the form attached hereto as
Exhibit E (the “Estimated Closing Statement”) setting forth its good faith
estimate of Closing Working Capital determined in accordance with GAAP applied
using the same principles, practices, methodologies and policies used in the
preparation of the Balance Sheet, and Retained Cash Balances.
               (b) The Purchase Price payable on the Closing Date shall be
calculated in accordance with Section 1.2 as if Seller’s estimate of Closing
Working Capital and Retained Cash Balances set forth in the Estimated Closing
Statement was the actual amount of Closing

8



--------------------------------------------------------------------------------



 



Working Capital and Retained Cash Balances. The Purchase Price as so estimated
is referred to as the “Estimated Purchase Price.”
               (c) On or prior to the date forty-five (45) days following the
Closing Date, Buyer shall prepare and deliver to Seller a statement (the “Final
Closing Statement”) setting forth in reasonable detail its calculation of
Closing Working Capital, Retained Cash Balances and the Purchase Price. The
Final Closing Statement shall be accompanied by a certificate executed by a
senior financial officer of Buyer to the effect that the Final Closing Statement
has been prepared in good faith in accordance with this Section 1.5(c). The
Final Closing Statement shall also set forth, and explain, in reasonable detail,
any differences between Buyer’s calculation of Closing Working Capital and
Retained Cash Balances from that set forth on the Estimated Closing Statement.
               (d) Buyer shall make available to Seller all workpapers and other
books and records utilized by Buyer in the preparation of the Final Closing
Statement, and shall make available to Seller those employees and
representatives involved in the preparation of the Final Closing Statement.
Seller shall notify Buyer in writing within thirty (30) days after Seller’s
receipt of the Final Closing Statement that it accepts the Final Closing
Statement or that there is a dispute as to an item reflected thereon. Such
notice will set forth Seller’s objections, if any, to the Final Closing
Statement in reasonable detail. The failure by Seller to give Buyer such notice
within such period shall be deemed to constitute Seller’s acceptance of the
Final Closing Statement. The parties will use all reasonable efforts to resolve
any such dispute, but if such dispute cannot be resolved by the parties within
forty-five (45) days after Seller gives notice of such dispute, it shall be
referred to KPMG LLP (the “Selected Accountants”) pursuant to a writing signed
by Buyer and Seller adequately describing the dispute. The Selected Accountants

9



--------------------------------------------------------------------------------



 



shall have authority to resolve the dispute described in the writing and no
other matter. The written determination of the Selected Accountants with respect
to such dispute shall be conclusive and binding on each party. The fees and
expenses of the Selected Accountants shall be shared equally by Seller and
Buyer.
               (e) If the Purchase Price as finally determined pursuant to this
Section 1.5 (i) is less than the Estimated Purchase Price, Seller shall pay to
Buyer an amount equal to the shortfall, or (ii) is more than the Estimated
Purchase Price, Buyer shall pay to Seller an amount equal to the excess. Any
such payment pursuant to the preceding sentence will be made by wire transfer of
immediately available funds, to an account (or accounts) designated by Buyer or
Seller, as the case may be, on the later of (x) the second (2nd) Business Day
after acceptance by Seller of the Final Closing Statement or (y) the second
(2nd) Business Day following resolution (as contemplated by paragraph (d) above)
of any dispute concerning the Final Closing Statement; provided, however, that
if the parties are disputing the final calculation of the Purchase Price, to the
extent part of any payment that would be payable pursuant to this paragraph
(e) is not in dispute, the payor shall pay the amount not in dispute on the date
the payment would otherwise be due but for such dispute by wire transfer of
immediately available funds to an account designated by the recipient. All
payments made pursuant to this paragraph (e) shall be accompanied by interest at
a rate equal to 5% per annum from the Closing Date through (but excluding) the
date such payment is made.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
          Except as set forth in the Disclosure Letter, Seller hereby represents
and warrants to Buyer as follows:

10



--------------------------------------------------------------------------------



 



          2.1 Organization and Good Standing. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Each of the other Rockwood Sellers is a corporation (or other Person)
validly existing and (if such Person is organized in a jurisdiction in which the
concept of good standing or its functional equivalent is applicable) in good
standing or its functional equivalent under the Laws of its jurisdiction of
organization. Schedule 2.1 of the Disclosure Letter lists each Subsidiary of
each Company (together with the Companies, the “Transferred Companies”) and the
business entity form and place of organization for each of the Transferred
Companies. Each Transferred Company is (x) validly existing and (if such
Transferred Company is organized in a jurisdiction in which the concept of good
standing or its functional equivalent is applicable) in good standing or its
functional equivalent under the Laws of its jurisdiction of organization, and
(y) qualified to do business as a foreign corporation and (if such concept of
good standing or its functional equivalent is applicable in such jurisdiction)
in good standing or its functional equivalent in each jurisdiction in which the
conduct of its business or the ownership of its Assets requires such
qualification, except for such failures to be so qualified and in good standing
or its functional equivalent which would not be reasonably expected to have a
Material Adverse Effect. Each Transferred Company has the corporate (or other
equivalent) authority under the Laws pursuant to which it is organized to own or
lease the Assets owned or leased by it and to carry on its business as now being
conducted by it. Seller has made available to Buyer true and complete copies of
each Transferred Companies’ articles of incorporation and by-laws (or other
comparable governing instruments) and all amendments thereto to the date hereof,
as in effect on the date hereof. The minute books (containing the records of
meetings (and actions by written consent in lieu of meetings) of the
stockholders, the board of directors, and any committees of

11



--------------------------------------------------------------------------------



 



the board of directors), the stock certificate books and the stock record books
of each of the Transferred Companies have been made available for inspection by
Buyer prior to the date hereof.
          2.2 Capitalization. The authorized capital stock, share capital or
other equity interests of each Transferred Company and the number of shares of
such stock or capital or equity interests that are issued and outstanding, and
any such stock or equity interests held by the applicable Transferred Company as
treasury stock, are set forth on Schedule 2.2 of the Disclosure Letter. There
are no other shares of capital stock or other equity securities of any
Transferred Company issued, reserved for issuance or outstanding. The ownership
of all issued and outstanding shares or other equity interests of the
Transferred Companies is set forth in Schedule 2.2 of the Disclosure Letter. All
the Shares and Subsidiary Shares have been validly authorized and issued, are
fully paid and, in respect of such jurisdictions where such concept is
applicable, nonassessable and have not been issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any organizational document of any Transferred
Company, any applicable Law or any Contract to which any Rockwood Seller or
Transferred Company is a party or otherwise bound. There are not any bonds,
debentures, notes or other indebtedness of any Transferred Company having the
right to vote, or convertible into, or exchangeable for, securities having the
right to vote, on any matters on which holders of Shares or Subsidiary Shares
may vote (“Voting Debt”). There are not any options, warrants, calls, rights,
convertible or exchangeable securities, stock appreciation rights, stock-based
performance units, commitments or Contracts of any kind to which any Transferred
Company is a party or by which any of them is bound (i) obligating any
Transferred Company to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of

12



--------------------------------------------------------------------------------



 



capital stock or other equity interests in, or any security convertible into or
exercisable or exchangeable for any capital stock of or other equity interest
in, any Transferred Company or any Voting Debt, (ii) obligating any Transferred
Company to issue, grant, extend or enter into any such option, warrant, call,
right, security, unit, commitment or Contract or (iii) that give any Person the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights occurring to holders of Shares or Subsidiary
Shares. There are not any outstanding contractual obligations (contingent or
otherwise) of any Transferred Company to repurchase, redeem or otherwise acquire
any shares of capital stock of any Transferred Company. No Transferred Company
is a party to, or otherwise bound by, any voting trust, proxy or other Contract,
restricting or otherwise relating to the voting, dividend rights or disposition
of any Shares or Subsidiary Shares. Except for their interests in the
Subsidiaries set forth in Schedule 2.2 of the Disclosure Letter, none of the
Transferred Companies own, directly or indirectly, any capital stock, membership
interest, partnership interest, joint venture interest or other equity interests
in any Person. The Transferred Companies have, and at the Closing will have,
good and valid title to the Subsidiary Shares, free and clear of any Liens. The
Rockwood Sellers (and Taiwan Nominee Shareholders) have, and will transfer to
Buyer at the Closing, good and valid title to the Shares, free and clear of any
Liens.
          2.3 Authority, Approvals and Consents.
               (a) Seller has the corporate power and authority to execute,
deliver and perform this Agreement and at the Closing each Rockwood Seller will
have the corporate power and authority (or equivalent power and authority) to
execute, deliver and perform the Ancillary Documents to be executed and
delivered by such Rockwood Sellers and, in each case, to consummate the
transactions contemplated hereby and thereby by such party. The execution,

13



--------------------------------------------------------------------------------



 



delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby have been, and at the Closing the execution,
delivery and performance by each Rockwood Seller of the Ancillary Documents to
which they are, or are specified to be, a party and the consummation of the
transactions contemplated thereby by the Rockwood Sellers will have been, duly
authorized and approved by the Board of Directors (or comparable governing body)
of Seller and each of the other Rockwood Sellers, as applicable, and no other
corporate (or other equivalent) proceedings on the part of the Rockwood Sellers
or the shareholders or other equity holders of the Rockwood Sellers are
necessary to authorize and approve this Agreement and the Ancillary Documents to
be executed and delivered by the Rockwood Sellers and the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Seller, and the Ancillary Documents to be executed and delivered by
any Rockwood Seller at the Closing will be duly executed and delivered by such
Rockwood Seller. This Agreement constitutes, and at the Closing each Ancillary
Document to be executed and delivered by any Rockwood Seller will constitute, a
valid and binding obligation of Seller or such Rockwood Seller, as the case may
be, enforceable against Seller or such Rockwood Seller, as the case may be, in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar Laws affecting creditors’ rights generally.
               (b) The execution and delivery by Seller of this Agreement does
not, the execution and delivery by any Rockwood Seller of each Ancillary
Document to which it is, or is specified to be, a party will not, and the
consummation by the Rockwood Sellers of the transactions contemplated hereby and
thereby, and the performance by the Rockwood Sellers and the Transferred
Companies of their respective obligations hereunder and thereunder and

14



--------------------------------------------------------------------------------



 



compliance by the Rockwood Sellers and the Transferred Companies with the terms
hereof and thereof will not, in any material respect conflict with, or result in
any material violation of or material default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to loss of a material benefit under,
or result in the creation of any Lien upon any of the Assets of any Transferred
Company under, any provision of (i) the certificate of incorporation or by-laws
(or comparable governing instruments), each as in effect, of any Rockwood Seller
or Transferred Company, (ii) any Contract to which any Rockwood Seller is a
party or by which any of their respective Assets is bound or (iii) any Order or
Law applicable to any Rockwood Seller or any Transferred Company or their
respective Assets. No Approval or material Consent is required to be obtained or
made by or with respect to any Rockwood Seller or any Transferred Company in
connection with the execution, delivery and performance of this Agreement or any
Ancillary Document by any Rockwood Seller or the consummation by any Rockwood
Seller of the transactions contemplated hereby or thereby, other than
(u) Approvals in respect of Company Permits, (v) the Approvals set forth on
Schedule 2.3 of the Disclosure Letter, (w) compliance with and filings under the
Hart Scott Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), (x) Non-US Antitrust Approvals (y) Consents in respect of Material
Agreements, Leases and Benefit Plans and (z) Approvals and Consents that may be
required solely by reason of Buyer’s (as opposed to any other third party’s)
participation in the transactions contemplated hereby and by the Ancillary
Documents.
          2.4 Financial Statements. Attached as Schedule 2.4 of the Disclosure
Letter are (a) the unaudited consolidated balance sheet of the Business as of
December 31, 2006 and the related unaudited consolidated statement of operations
for the twelve-month period then ended,

15



--------------------------------------------------------------------------------



 



and (b) the unaudited consolidated balance sheet of the Business as of June 30,
2007 (the “Balance Sheet”) and the related consolidated unaudited statement of
operations for the six-month period then ended (all such financial statements,
including the related notes and schedules thereto, are referred to herein as the
“Financial Statements”). The Financial Statements fairly present in all material
respects the consolidated financial position of the Business as of the dates
indicated and the consolidated results of operations of the Business for the
periods indicated, in conformity with GAAP applied on a consistent basis
throughout the periods specified, except (i) that the Financial Statements omit
footnotes and the disclosures required therein and (ii) the Financial Statements
as of and for the six-month period ended on June 30, 2007 are subject to normal
year-end adjustments upon audit consistent with past practices.
          All books of account of the Transferred Companies are in all material
respects accurate and complete. The Transferred Companies maintain systems of
internal accounting controls sufficient in all material respects to enable
officers of Rockwood Holdings, Inc. to give the certifications called for by
Rule 13a-14(a) and (b) under the Securities Exchange Act of 1934, as amended.
          2.5 Absence of Undisclosed Liabilities. The Transferred Companies do
not have any material Liabilities (whether or not required under GAAP to be
reflected on a balance sheet or the notes thereto), except (i) as and to the
extent reflected or reserved against on the Balance Sheet, (ii) Liabilities
incurred or arising in the Ordinary Course of Business after the date of the
Balance Sheet, (iii) those arising in the Ordinary Course of Business under
Benefit Plans, Contracts, Leases and Permits, (iv) as disclosed in the
Disclosure Letter and (v) liabilities for Taxes.

16



--------------------------------------------------------------------------------



 



          2.6 Absence of Certain Changes or Events. Since the date of the
Balance Sheet, (a) the Business has been operated only in the Ordinary Course of
Business and (b) there has not been any change, event or occurrence that has
had, or could reasonably be expected to have a Material Adverse Effect. Without
limiting the foregoing, since the date of the Balance Sheet:
                    (i) there has not been (prior to the date of this Agreement)
any damage, destruction or loss with respect to any material Business Asset (to
the extent not covered by insurance payable to the applicable Transferred
Company);
                    (ii) no Transferred Company has (x) awarded or paid any
bonuses to employees of any Transferred Company with respect to the six-months
ended June 30, 2007, except to the extent accrued on the Balance Sheet, or
(y) except as set forth on Schedule 2.6 of the Disclosure Letter or as otherwise
required by the terms of any written agreement in effect on the date hereof or
applicable Law, entered into any employment, deferred compensation, severance or
similar agreement (nor amended any such agreement) or agreed to increase the
compensation payable or to become payable by it to any of its directors,
officers, employees, agents or representatives or agreed to increase the
coverage or benefits available under any severance pay, termination pay,
vacation pay, company awards, salary continuation for disability, sick leave,
deferred compensation, bonus or other incentive compensation, insurance pension
or other employee benefit plan, payment or arrangement made to, for or with such
directors, officers, employees, agents or representatives, in each case of
clause (y) outside the Ordinary Course of Business;
                    (iii) as of the date hereof, except as required by
applicable Laws, there has not been any material change by any Transferred
Company in Tax accounting

17



--------------------------------------------------------------------------------



 



methods nor has there been any change or rescission by any Transferred Company
of any material election in respect of Taxes, any filing of any material amended
Tax Return by any Transferred Company, or any settlement of any material Tax
claim or assessment by any Transferred Company, in each case, which could
reasonably be expected to affect the Tax liability of any Transferred for any
taxable period beginning after the Closing Date;
                    (iv) no Transferred Company has entered into any transaction
or Contract other than in the Ordinary Course of Business;
                    (v) the Transferred Companies have paid and discharged
current Liabilities in the Ordinary Course of Business, except where disputed in
good faith;
                    (vi) no Transferred Company has (A) mortgaged, pledged or
subjected to any Lien any of its Assets (other than Permitted Liens and Liens
securing Indebtedness to be released on prior to the Closing), or (B) acquired
any Assets or sold, assigned, transferred, conveyed, leased or otherwise
disposed of any Assets of any Transferred Company, except for Assets acquired,
sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
Ordinary Course of Business;
                    (vii) no Transferred Company has made any loans or advances,
other than in the Ordinary Course of Business, or any capital contributions to,
or investments in, any Person (other than a Transferred Company);
                    (viii) no Transferred Company has canceled or compromised
any debt or claim or amended, canceled, terminated, relinquished, waived or
released any Contract or right except in the Ordinary Course of Business;
                    (ix) no Transferred Company has made or committed to make
any capital expenditures in excess of U.S. $50,000 individually or U.S. $500,000
in the

18



--------------------------------------------------------------------------------



 



aggregate, except as provided in the capital expenditure budgets of the
Transferred Companies provided to Buyer;
                    (x) no Transferred Company has granted any license or
sublicense of any rights under or with respect to any Intellectual Property
owned by any Transferred Company except in the Ordinary Course of Business; and
                    (xi) no Transferred Company has instituted or settled any
Proceeding in excess of U.S. $50,000; and
                    (xii) none of the Rockwood Sellers or the Transferred
Companies has agreed, committed, arranged or entered into any understanding to
do anything set forth in clauses (i) — (xi).
          2.7 Taxes.
               (a) The Transferred Companies have timely filed, or have had
filed on their behalf, all Tax Returns which are required to be filed by them,
and all such Tax Returns are true, correct and complete in all material
respects.
               (b) All Taxes required to be paid by the Transferred Companies,
whether or not shown on any Tax Return, have been timely paid, after giving
effect to any applicable extensions.
               (c) The Transferred Companies have withheld and timely paid all
material Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, or other third party.
               (d) As of the date hereof, there are no Proceedings,
investigations, written requests for information, audits, or claims pending or,
to the Knowledge of Seller, threatened

19



--------------------------------------------------------------------------------



 



against the Transferred Companies relating to Taxes, and no Tax Return of any
Transferred Company has been audited within the three year period ending on the
date hereof.
               (e) No Transferred Company has granted any extension or waiver of
the limitation period applicable to the assessment or collection of any Tax.
               (f) No Transferred Company has any liability for the Taxes of any
Person under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local or foreign Law), as a transferee or successor, by Contract or
otherwise, other than in its capacity as a withholding agent or pursuant to
financing arrangements, leases or other commercial agreements and other than as
a result of its inclusion in a consolidated, combined or unitary group all the
members of which are Transferred Companies.
               (g) No written claim has ever been made by a Governmental
Authority in a jurisdiction in which any Transferred Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.
               (h) There is no outstanding power of attorney authorizing anyone
to act on behalf of any Transferred Company in connection with any Tax, Tax
Return or proceeding relating to a Tax that will remain in effect following the
Closing, other than any such power of attorney authorizing a person to act on
behalf of a consolidated, combined or unitary group in which a Transferred
Company is included.
               (i) There is no outstanding closing agreement, ruling request, or
request to change a method of accounting with respect to the Taxes of any
Transferred Company.
               (j) No Transferred Company will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any: (i) application of Section 481(a)

20



--------------------------------------------------------------------------------



 



of the Code as a result of a change in method of accounting for a taxable period
ending on or prior to the Closing Date, (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Law) made on or prior to the Closing Date, or (iii) installment
sale or open transaction disposition made on or prior to the Closing Date.
               (k) No Transferred Company has distributed the stock of another
Person, or had its stock distributed by another Person, in a transaction that
was purported or intended to be governed in whole or in part by Section 355 of
the Code within the two year period ending on the date hereof.
               (l) No “ownership change” (as described in Section 382(g) of the
Code) has occurred or will occur prior to the Closing Date that would have the
effect of limiting the use of “pre-change tax losses” (as described in Section
382(d) of the Code) of any Transferred Company following the Closing Date.
               (m) The reserves for Taxes appearing in the Balance Sheet are
sufficient to cover all Taxes for which any Transferred Company was liable at
the date to which the Balance Sheet was drawn up or may after that date become
or have become liable on or in respect of or by reference to any profits, gains
or income (whether deemed or actual) for any period ended on or before such date
or in respect of any distribution or transaction made or entered into or deemed
made or entered into on or before such date.
               (n) Seller (or its appropriate Affiliates) or each Transferred
Company is in possession and control of all records and documentation that it is
obliged to hold, preserve and retain for the purposes of any Tax and such
information is sufficient to enable it to compute

21



--------------------------------------------------------------------------------



 



correctly its liability for Taxes in so far as it relates to any event occurring
during a Straddle Period.
               (o) Schedule 2.7 of the Disclosure Letter sets forth the
classification of each of the Transferred Companies for federal Income Tax
purposes.
               (p) No Transferred Company is a party to any transaction that is
described in Section 6707A(c) of the Code or in Treasury
Regulation Section 1.6011-4 (or any predecessor provision thereto) and not
exempt from reporting pursuant to any administrative guidance.
          2.8 Legal Matters.
               (a) Schedule 2.8 of the Disclosure Letter sets forth a list as of
the date of this Agreement and for the 36 months prior to the date hereof, of
each Proceeding pending, resolved or settled or, to the Knowledge of Seller,
threatened in writing against any Transferred Company or any Business Assets and
that (a) related or relates to or involved or involves more than U.S. $50,000,
(b) sought or seeks any injunctive relief or (c) related or relates to the
transactions contemplated by this Agreement. No Transferred Company is a party
or subject to or in any material respect in default under any Order. As of the
date of this Agreement, there is no Proceeding by any Transferred Company
pending against any other Person.
               (b) The Transferred Companies are, and for the three (3) years
prior to the date of this Agreement have been, in compliance in all material
respects with all applicable Laws. During the three (3) years prior to the date
of this Agreement, the Transferred Companies have not received any written
notice asserting any noncompliance by any Transferred Company in any material
respect with any applicable Law. To the Knowledge of Seller, as of the date of
this Agreement, no Transferred Company is under investigation with respect to
the violation of any Laws.

22



--------------------------------------------------------------------------------



 



               (c) The Transferred Companies have been granted and hold, all
material Approvals required to conduct the Business in all material respects in
the manner in which it is conducted as of the date of this Agreement (“Company
Permits”). No Transferred Company is in default or violation, and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation, in any material respect, of any Company Permit. As of the
date of this Agreement, there are no Proceedings pending or, to the Knowledge of
Seller, threatened, relating to the suspension, revocation or modification of
any Company Permit. Other than the requirement to obtain Approvals in respect of
Permits, the execution and delivery by Seller of this Agreement does not, the
execution and delivery by any Rockwood Seller of each Ancillary Document to
which it is, or is specified to be, a party will not, and the consummation by
the Rockwood Sellers of the transactions contemplated hereby and thereby, and
the performance by the Rockwood Sellers and the Transferred Companies of their
respective obligations hereunder and thereunder and compliance by the Rockwood
Sellers and the Transferred Companies with the terms hereof and thereof will
not, in any material respect conflict with, or result in any material violation
of or material default (with or without notice or lapse of time, or both) under,
or give rise to a right of termination, cancellation or acceleration of any
material obligation or to loss of a material benefit under, or result in the
creation of any Lien upon any of the Assets of any Transferred Company under,
any provision of any Company Permit.
          2.9 Property.
               (a) Attached as Schedule 2.9(a) of the Disclosure Letter is a
list of each parcel of real property owned by the Transferred Companies and used
in the Business (the “Owned Property”). The (i) U.S. Transferred Companies have
good and marketable fee simple

23



--------------------------------------------------------------------------------



 



title to the Owned Property, and (ii) Compugraphics International Limited is the
registered proprietor of the property at Unit B, Newark Road North, Eastfield
Industrial Estate, Glenrothes, and accordingly has a valid title to this
property in accordance with the laws of Scotland, in each case free and clear of
all Liens (other than Permitted Liens). To the Knowledge of Seller, as of the
date of this Agreement, no condemnation or eminent domain proceeding against or
affecting, or resolution/proposal for the compulsory acquisition by a local or
other Governmental Authority of, all or any portion of the Owned Property is
pending or threatened. No Transferred Company has leased or sublet, as lessor or
sublessor, any of the Owned Property.
               (b) Attached as Schedule 2.9(b) of the Disclosure Letter is a
list of all leases of real property leased or licensed by the Transferred
Companies and used in the Business (the “Leases”) as of the date of this
Agreement. Each Lease is in all material respects in full force and effect and
is valid, binding and enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar Laws affecting
creditors’ rights generally. Neither any Transferred Company nor, to the
Knowledge of Seller, any other party to any Lease is in material breach or
default of or under any such Lease, and to the Seller’s Knowledge no event has
occurred which (with due notice or lapse of time or both) could reasonably be
expected to constitute a material breach or default under any such Lease. The
execution, delivery and performance by Seller of this Agreement and the
Ancillary Agreements to be executed and delivered by Seller or any of its
Affiliates, and the consummation of the transactions contemplated hereby and
thereby by Seller and its Affiliates, do not and will not, in any material
respect, conflict with, result in the modification or cancellation of, or give
rise to any right of termination in respect of (with due notice or lapse of time
or both) any such Lease. As of the date of this Agreement, no notice of

24



--------------------------------------------------------------------------------



 



material breach or of any event which (with lapse of time) could reasonably be
expected to constitute a material breach from the landlord, any other Person or
Governmental Authority has been received in relation to any such Lease that has
not been resolved. No Affiliate of any Transferred Company is the owner or
lessor of any Leased Property. No Transferred Company has leased or sublet, as
lessor or sublessor, any of the Leased Property.
               (c) Except as disposed of in the Ordinary Course of Business, the
Transferred Companies have good and valid title to all material tangible
personal property reflected on the Balance Sheet or acquired by it after the
date thereof, and such property is held free and clear of all Liens (other than
Permitted Liens).
               (d) All material improvements and fixtures on all the Real
Property, and all material machinery, equipment and other tangible property
owned or leased to the Transferred Companies and currently used by the Business
(“Property”), are in all material respects in good condition, except for
ordinary wear and tear and after giving effect to capital expenditures being
undertaken, and are, together with the Administrative Assets and after taking
into account goods and services purchased or leased by the Transferred Companies
(including mechanical, electrical and HVAC services provided under Leases),
sufficient for the conduct of the Business in all material respects as currently
conducted.
               (e) The Real Property constitutes all real property on which the
Transferred Companies conduct their operations (other than Administrative
Services). The location of the Owned Property is reflected in the Title
Materials.
          2.10 Material Contracts. Seller has made available to Buyer for
inspection true and complete copies of all Material Agreements. Schedule 2.10 of
the Disclosure Letter sets forth a list of each of the following contracts to
which any Transferred Company or its Assets are

25



--------------------------------------------------------------------------------



 



bound as of the date of this Agreement (excluding insurance policies, it being
understood and agreed that from and after the Closing, the Transferred Companies
shall cease to be insured under such policies) (collectively, the “Material
Agreements”):
               (a) any Contract pursuant to which Indebtedness of the
Transferred Company has been incurred, other than Seller’s group wide debt
facilities under which the Transferred Companies will have no obligations
following the Closing;
               (b) any obligation to make payments, contingent or otherwise,
arising out of the prior acquisition of the Assets or businesses of other
Persons (other than accounts payable constituting current liabilities);
               (c) any Contract containing (x) non-competition covenants or
(y) other covenants restricting the current or future development, manufacture,
marketing or distribution of the products and services of any Transferred
Company (other than, in the case of clause (y), confidentiality, employment,
management, consulting and other similar agreements entered into in the Ordinary
Course of Business and those contained in license, distribution, toll
manufacturing and similar agreements, in each case which are not material);
               (d) any lease, sublease or similar Contract with any Person
(other than a Transferred Company) under which any Transferred Company is a
lessor or sublessor of, or otherwise grants any interest to any Person (other
than a Transferred Company) in any Owned Property or any Leased Property;
               (e) lease, sublease or similar Contract with any Person (other
than a Transferred Company) under which (A) any Transferred Company is lessee or
sublessee of, or holds or uses, any machinery, equipment, vehicle or other
tangible personal property owned by any Person or (B) any Transferred Company is
a lessor or sublessor of, or makes available for

26



--------------------------------------------------------------------------------



 



use by any Person, any tangible personal property owned or leased by any
Transferred Company, in any such case which has an aggregate future liability or
receivable, as the case may be, in excess of U.S. $50,000;
               (f) (A) continuing Contract for the future purchase of materials,
supplies or equipment, or (B) management, service, consulting or other similar
Contract in any such case which has an aggregate future liability to any Person
(other than a Transferred Company) in excess of U.S. $50,000 and which is not
terminable by the relevant Transferred Company on 180 days (or less) notice;
               (g) Contract under which any Transferred Company has made any
advance, loan, extension of credit or capital contribution to, or other
investment in, any Person (other than a Transferred Company and other than
extensions of trade credit in the Ordinary Course of Business);
               (h) Contract granting a Lien upon any Intellectual Property or
any other material Asset of any Transferred Company (other than a Permitted
Lien);
               (i) Contract entered into outside the Ordinary Course of Business
providing for indemnification of any Person with respect to material Liabilities
relating to any current or former business of any Transferred Company or any
predecessor Person;
               (j) Contract for the sale of any material Asset of any
Transferred Company (other than inventory sales in the Ordinary Course of
Business) or the grant of any preferential rights to purchase any such material
Asset;
               (k) hedging agreement (such as a currency exchange, interest rate
exchange, commodity exchange or similar Contract) that will be binding on a
Transferred Company after the Closing;

27



--------------------------------------------------------------------------------



 



               (l) Contract for any joint venture, partnership or similar
arrangement;
               (m) Contract pursuant to which a Transferred Company is the
licensee or licensor of material Intellectual Property or otherwise granted any
right, title or interest in, to or under any material Intellectual Property; and
               (n) Contract providing for the services of any dealer,
distributor, sales representative, franchisee or similar representative
involving the payment or receipt over the life of such Contract following the
Closing in excess of U.S. $50,000 by any Transferred Company.
          Neither any Transferred Company nor, to the Knowledge of Seller, any
other party to any Material Agreement is in material breach or default of or
under any such Material Agreement, and to the Seller’s Knowledge no event has
occurred that with the lapse of time or the giving of notice, or both, would
constitute a material breach or default of any other party thereto. Each
Material Agreement is in all material respects a valid and binding obligation of
each of the parties thereto and are enforceable against such parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar Laws affecting creditors’ rights generally. The execution, delivery and
performance by Seller of this Agreement and the Ancillary Agreements to be
executed and delivered by Seller or any of its Affiliates, and the consummation
of the transactions contemplated hereby and thereby by Seller and its
Affiliates, do not and will not, in any material respect, conflict with, result
in the modification or cancellation of, render unenforceable, or give rise to
any right of termination in respect of (with due notice or lapse of time or
both) any Material Agreement. As of the date of this Agreement, no party to any
of the Material Agreements has exercised any termination rights with respect
thereto, and to the Knowledge of Seller no party has given notice of any
material dispute with respect to any

28



--------------------------------------------------------------------------------



 



Material Agreements. Seller has made available to Buyer true, correct and
complete copies of all of the Material Agreements, together with all amendments,
modifications or supplements thereto. The Transferred Companies are not party to
any Contract (other than this Agreement, Benefit Plans, Contracts relating to
employment or termination of employment and Contracts that will not remain in
effect following the Closing) with (A) any Rockwood Seller or any Affiliate of
any Rockwood Seller (other than a Transferred Company) or (B) any current or
former officer, employee or director of any Transferred Company, any Rockwood
Seller or any Affiliate of any Rockwood Seller.
          2.11 Labor Relations.
               (a) As of the date of this Agreement, there is no labor strike,
organized work stoppage, or lockout (each, an “Industrial Action”) in effect or,
to the Knowledge of Seller, threatened against the Transferred Companies in
relation to the Business and there has been no Industrial Action in relation to
the Transferred Companies in the three years prior to the date of this
Agreement.
               (b) To the Knowledge of Seller on the date of this Agreement,
there is no union organization campaign or dispute with any works council or
other employee representative body relating to any of the employees of the
Transferred Companies that perform services primarily for the Business
(“Business Employees”) as of the date of this Agreement. As of the date of this
Agreement, there is no material unfair labor practice charge or complaint
pending in the United States or, to the Knowledge of Seller, threatened against
any Transferred Company.
               (c) Schedule 2.11 of the Disclosure Letter lists any collective
bargaining agreements or other material Contracts with labor organizations,
unions or associations binding upon any of the Transferred Companies in relation
to the Business on the date of this Agreement.

29



--------------------------------------------------------------------------------



 



               (d) As at the date of this Agreement no current executive of a
Transferred Company whose basic annual salary exceeds U.S. $100,000 per annum
has given or received notice terminating his employment.
               (e) Except as set forth in Schedule 2.11 of the Disclosure
Letter, no person is entitled to any payment or benefit which results from a
change of control of a Transferred Company or to terminate his or her employment
with any of the Transferred Companies following a change of control of a
Transferred Company and receive an enhanced severance benefit solely as a result
thereof.
               (f) In the 12 months’ period ending with the date of this
Agreement, no UK Transferred Company has given notice of any redundancies to the
UK Secretary of State or started consultations with any appropriate
representatives under the Trade Union and Labour (Consolidation) Act 1992, nor
has any UK Transferred Company been a party to a relevant transfer (as defined
in the Transfer of Undertakings (Protection of Employment) Regulations 2006).
               (g) All UK Business Employees are employed by Rockwood Electronic
or Compugraphics. None of the employees of the Transferred Companies whose
employment will be transferred to Affiliates of Seller in the Restructurings
perform a material function for the Business.
          2.12 Employee Benefits.
               (a) Seller has furnished or otherwise made available to Buyer
true and complete copies (or to the extent no copies exist, accurate
descriptions) of all “employee benefit plans” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including multiemployer plans within the meaning of Section

30



--------------------------------------------------------------------------------



 



3(37) of ERISA), all severance, termination, salary continuation, change in
control, retention, parachute, employment, incentive, bonus, stock option, stock
purchase, restricted stock, retirement pension, redundancy, profit sharing,
deferred compensation, employee loan, retiree welfare, fringe benefit and all
other employee benefit plans, programs, agreements, policies or arrangements,
whether or not subject to ERISA, whether formal or informal (A) to the extent
that U.S. Business Employees have any present or future right to benefits and
which are contributed to, entered into, sponsored by or maintained by any
Rockwood Seller and any Affiliates, and (B) under which Seller or its Affiliates
have had or have any present or future liability (each a “U.S. Benefit Plan”).
Schedule 2.12(a) of the Disclosure Letter contains a list of: (i) the U.S.
Benefit Plans that are maintained by one or more of the Transferred Companies
solely for Continuing Employees (and former employees of the Business (“U.S.
Company Benefit Plans”)); and (ii) employment agreements of U.S. Business
Employees under which one or more of the Transferred Companies may have future
material liability.
               (b) With such exceptions as would not, individually or in the
aggregate, be material, (i) each U.S. Benefit Plan is in compliance with all
applicable Laws and has been administered in accordance with its terms;
(ii) there have been no prohibited transactions or breaches of any of the duties
imposed on “fiduciaries” (within the meaning of Section 3(21) of ERISA) by ERISA
with respect to any U.S. Benefit Plan that could result in any liability or
excise tax under ERISA or the Code being imposed on Seller or any Affiliate;
(iii) each U.S. Benefit Plan intended to be tax-qualified under Section 401(a)
of the Code has received a favorable determination letter from the IRS as to its
tax-qualified status under the Code and, to the Knowledge of Seller, there are
no existing circumstances likely to result in the revocation of any such
determination letter or the disqualification of any such U.S. Benefit Plan;
(iv) no event

31



--------------------------------------------------------------------------------



 



has occurred and no condition exists with respect to any U.S. Benefit Plan that
would subject Seller or its Affiliates, either directly or by reason of their
affiliation with any member of their “controlled group” (defined as an
organization which is a member of a controlled group of organizations within the
meaning of Sections 414(b), (c), (m) or (o) of the Code, or which would be
considered to be a single employer with that entity pursuant to Section 4001(b)
of ERISA), to any material tax, fine, lien, penalty or other liability imposed
by ERISA, the Code or other Laws; (v) no “reportable event” (as such term is
defined in Section 4043 of ERISA), or “accumulated funding deficiency” (as such
term is defined in Section 406 of ERISA and Section 412 of the Code (whether or
not waived)) has occurred with respect to any U.S. Benefit Plan; (vi) all
premiums due to the Pension Benefit Guaranty Corporation (“PBGC”) with respect
to any U.S. Benefit Plan have been timely paid in full; (vii) the PBGC has not
instituted proceedings to terminate any U.S. Benefit Plan; (viii) no Liability
under Title IV of ERISA has been or could reasonably be expected to be incurred
by any of Seller and its Affiliates; and (ix) to the Knowledge of Seller, there
are no Proceedings or claims pending (other than routine claims for benefits)
with respect to any U.S. Benefit Plan or the Assets thereof, which could result
in the imposition of liability on such U.S. Benefit Plan or any Transferred
Company.
               (c) As of the date of this Agreement, no audit or investigation
of any U.S. Benefit Plan by any Governmental Authority is pending, nor, to the
Knowledge of Seller, is there any threatened assessment, complaint, Proceeding,
or investigation of any kind in any court or Government Authority with respect
to any such U.S. Benefit Plan (other than routine claims for benefits).
               (d) All contributions (including all employer matching or other
contributions and employee salary reduction contributions) to and payments from
any U.S.

32



--------------------------------------------------------------------------------



 



Benefit Plan in respect of any U.S. Business Employees that are required in
accordance with the terms of such U.S. Benefit Plan, any related document, the
Code or ERISA have been timely made, or, if not yet due, have been properly
reflected in the Financial Statements; and (ii) all such contributions to, and
payments from, any U.S. Benefit Plan, except those to be made from a trust
qualified under Section 501(a) of the Code, that are required to be made as of
the Closing Date will be timely made.
               (e) Except as set forth in Schedule 2.12 of the Disclosure
Letter, no U.S. Benefit Plan provides benefits, including death or medical
benefits, beyond termination of service, including retirement, other than
(i) coverage mandated by Law or (ii) death or retirement benefits under any such
U.S. Benefit Plan that is intended to be qualified under Section 401(a) of the
Code.
               (f) Except as set forth in Schedule 2.12 of the Disclosure
Letter, the execution and performance of this Agreement will not (i) constitute
a stated triggering event under any such U.S. Benefit Plan that will result in
payment (whether severance pay or otherwise) becoming due from any U.S.
Transferred Company to any current or former officer, employee, director or
consultant (or dependents of such Persons), or (ii) accelerate the time of
payment or vesting, or increase the amount of compensation due to any current or
former officer, employee, director or consultant (or dependents of such
individuals) of any U.S. Transferred Company.
               (g) Seller has reserved all rights necessary to amend or
terminate any U.S. Company Benefit Plan without the consent of any other Person.

33



--------------------------------------------------------------------------------



 



               (h) No U.S. Company Benefit Plan provides benefits to any
individual who is not a current or former employee of any U.S. Transferred
Company, or dependents or other beneficiaries of any such current or former
employee.
               (i) No amount that could be received (whether in cash or property
or the vesting of property) as a result of any of the transactions contemplated
by this Agreement by any employee, officer or director of any U.S. Transferred
Company who is a “disqualified individual” (as such term is defined in Treasury
Regulation Section 1.280G-1) under any employment, severance or termination
agreement, other compensation arrangement or U.S. Benefit Plan currently in
effect would be characterized as an “excess parachute payment” (as such term is
defined in Section 280G(b)(1) of the Code).
               (j) No U.S. Benefit Plan is a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA), and neither Seller, nor any member of its
controlled group has any unpaid liability or obligation in respect of any
multiemployer plan.
               (k) With respect to individuals who are located in the U.S. and
who provide services to the U.S. Transferred Companies, (i) all persons
classified as independent contractors of Seller or its Affiliates satisfy and
have at all times satisfied in all material respects all applicable Laws to be
so classified; (ii) Sellers and its Affiliates have fully and accurately
reported such persons’ compensation of IRS Form 1099 when required to do so;
(iii) neither Seller nor any Affiliate has had any obligations to provide
benefits with respect to such persons under any U.S. Benefit Plan or otherwise,
and (iv) neither Seller nor its Affiliates have employed or employ any “leased
employees” as defined in Section 414(n) of the Code.
               (l) In relation to the Rockwood UK Retirement Plan (“Rockwood UK
Plan”) and the Compugraphics International Limited Pension and Life Assurance
Plan (the

34



--------------------------------------------------------------------------------



 



“Compugraphics Plan”, and together with the Rockwood UK Plan, “UK Benefit
Plans”), neither Seller nor any Transferred Company has given any legally
enforceable undertaking or assurance as to the continuance or improvement of the
UK Benefit Plans.
               (m) All Transferred Companies have complied with any obligations
under Section 3 of the UK Welfare Reform and Pensions Act 1999 to facilitate
access to a stakeholder pension scheme.
               (n) To the Knowledge of Seller, none of UK Benefit Plans,
Rockwood Sellers or Transferred Companies is engaged or involved in any
proceedings which relate to or are in connection with any UK Benefit Plan or the
benefits thereunder and, to the Knowledge of Seller, there are no facts likely
to give rise to any such proceedings. In this sub-section, “proceedings” shall
mean any litigation or arbitration and also includes any investigation or
determination by the Pensions Ombudsman or the Occupational Pension Advisory
Service, any notice or order issued by the Pensions Regulator or any complaint
under any internal dispute resolution procedure established in connection with
any UK Benefit Plan.
               (o) Each UK Benefit Plan is a registered scheme within the
meaning of Chapter 2 of Part 4 of the UK Finance Act 2004 and, to the Knowledge
of Seller, there is no reason why deregistration may occur.
               (p) All contributions and premiums which are payable by
Transferred Companies under UK Benefit Plans and all contributions due from
Transferred Employees and payable by way of Transferred Companies’ payroll to UK
Benefit Plans have been duly paid when due.
               (q) The Compugraphics Plan has at all times been administered in
all material respects in accordance with the trusts, powers and provisions of
its governing

35



--------------------------------------------------------------------------------



 



documentation and has been administered in all material respects in accordance
with, and complies in all material respects with all applicable legislation and
the general requirements of trust law and other applicable Laws regulations or
requirements (including those of HM Revenue and Customs and any European Union
law) and UK Transferred Companies and any other participating employers under UK
Benefit Plans have fulfilled all their obligations in all material respects
under such UK Benefit Plans.
               (r) All lump sum death benefits which may be payable under the UK
Benefit Plans on members’ death in service (other than a refund of members’
contributions with interest where appropriate) are fully insured under a policy
with an insurance company.
               (s) All levies due to the Board of the UK Pension Protection Fund
in respect of the Compugraphics Plan have been paid when due.
               (t) None of the trustees of any UK Benefit Plan has appeared at
any time on the Pensions Regulator’s list of prohibited trustees.
               (u) No UK Transferred Company has been a party to any act or
omission that falls within the description under Section 38(5) of the UK
Pensions Act 2004.
          2.13 Transactions with Affiliates. Set forth on Schedule 2.13 of the
Disclosure Letter hereto is a true and complete list of all Contracts (other
than intercompany purchase orders entered into in the Ordinary Course of
Business) to which any Affiliate of the Transferred Companies (other than a
Transferred Company), on one hand, and any Transferred Company, on the other
hand, is a party, that will remain in effect following the Closing. No employee,
officer, director or stockholder of any Transferred Company, any member of his
or her immediate family or any of their respective Affiliates (“Related
Persons”) (i) owes any amount to any Transferred Company nor does any
Transferred Company owe any amount to, or has any Transferred

36



--------------------------------------------------------------------------------



 



Company committed to make any loan or extend or guarantee credit to or for the
benefit of, any Related Person (in the case of employees, other than those
relating to the employment of such person), (ii) is involved in any business
arrangement or other relationship with any Transferred Company (whether written
or oral) (in the case of employees, not relating to their employment (if any))
or (iii) owns any material property or right, tangible or intangible, that is
used by any Transferred Company.
          2.14 Environmental Matters.
               (a) The Transferred Companies are, and for the three years prior
to the date of this Agreement have been, in all material respects, in compliance
with all Environmental Requirements.
               (b) The Transferred Companies have not received any written
notice prior to the date of this Agreement from any Governmental Authority or
third party regarding any material actual or alleged liability of, or material
failure to comply by, the Transferred Companies under Environmental Requirements
which (x) remain outstanding and/or unresolved or (y) within the three years
prior to the date of this Agreement, whether or not remaining outstanding and/or
unresolved.
               (c) To the Knowledge of Seller, the Transferred Companies have
not undertaken or assumed any material liability with respect to the Business,
including any investigatory, corrective or remedial obligation, under
Environmental Requirements (except that the Leases, Material Contracts and
Permits may contain indemnities and agreements regarding such liabilities).

37



--------------------------------------------------------------------------------



 



               (d) The consummation of the transactions contemplated by this
Agreement will not trigger any material investigation or remediation
requirements under any Environmental Requirement.
               (e) None of the Transferred Companies nor any of their directors
or employees or officers has in the three year period prior to the date of this
Agreement incurred any civil or criminal liability under Environmental
Requirements.
               (f) Buyer has been supplied with copies of all environmental
surveys, audits or assessments in the possession of Seller or the Transferred
Companies relating to the Owned Property and the Leased Property.
          2.15 Intellectual Property.
               (a) The Transferred Companies either own or by license or
otherwise have the right to use all material rights under all trade secrets,
patents, trademarks, trade names, copyrights, Internet domain names, databases
and data collections, mask works and other intellectual property rights
recognized by any Governmental Authority (“Intellectual Property”) which are
used in the operation of the Business or which relate to products made or
processes practiced by the Business as of the date of this Agreement.
Schedule 2.15(a) of the Disclosure Letter sets forth a list of all such
Intellectual Property registered or patented on the date of this Agreement and
owned, in whole or in part, by any Transferred Company or any Affiliate thereof
with the United States Patent and Trademark Office or comparable offices in
foreign jurisdictions, together with applications for the foregoing as of the
date of this Agreement, excluding registrations and applications of the Seller
Marks, listing for each patent and trademark: (i) the title or mark as
applicable, (ii) jurisdiction of registration and (iii) owner(s) as

38



--------------------------------------------------------------------------------



 



of the date hereof. The Transferred Companies have taken or cause to be taken
all actions required to maintain such registrations or patents in full force and
effect in all material respects.
               (b) Except as set forth on Schedule 2.15(b) of the Disclosure
Letter, (x) no Transferred Company nor any of its Affiliates (including any
Rockwood Seller) is on the date of this Agreement, and during the preceding
three (3) years prior to the date hereof has not been, a party to or the subject
of any material infringement, interference, opposition or similar Proceeding
challenging the right or title to or use of any material Intellectual Property
used in connection with the Business, and (y) no such Proceeding has, to the
Knowledge of Seller, been threatened in writing during such three (3) year
period.
               (c) To the Knowledge of Seller, the conduct of the Business as
currently conducted and as conducted in the three (3) year period prior to the
date hereof does not and has not infringe(d), misappropriate(d) or otherwise
violate(d) or conflict(ed) with, in any material respect, any material
Intellectual Property rights of any other Person, including Seller and its
Affiliates.
               (d) Immediately following the Closing, the Transferred Companies
shall own, or by license or otherwise have the right to use, all Intellectual
Property required to conduct the Business in all material respects in the manner
in which it is conducted on the date hereof, except the right to use the Seller
Marks.
               (e) Except as described on Schedule 2.15(e) to the Disclosure
Letter, the Transferred Companies own, lease or license all material information
systems used in connection with the Business as operated on the date hereof.
               (f) Schedule 2.15(a) to the Disclosure Letter indicates those
United States and European patents (the “Shadow Patents”) owned by the
Transferred Companies that

39



--------------------------------------------------------------------------------



 



include claims that relate to the two products sold by the Transferred Companies
under the Shadow name (“Shadow Products”). The claims of the Shadow Patents
cover a substantial portion of the method of application of Shadow Products in
the manufacture of printed circuit boards as provided for in the specifications
and instructions for use of the Shadow Products by the Transferred Companies as
of the date of this Agreement.
          2.16 Brokers. Except for Credit Suisse Securities (USA) LLC, whose
fees and expenses will be paid by Seller, no broker, finder or investment banker
or other Person is entitled to any brokerage, finder’s or other fee or
commission in connection with this Agreement, the Ancillary Documents or the
transactions contemplated hereby or thereby based upon any agreements, written,
oral or otherwise made by or on behalf of Seller or any of its Affiliates
(including the Transferred Companies).
          2.17 Sufficiency. After giving effect to the Restructurings, the
Business Assets will comprise all of the material Assets used by the Rockwood
Sellers and their Affiliates in connection with the Business (other than
Administrative Assets). The Business Assets (together with the Administrative
Assets) are sufficient in all material respects for the conduct of the Business
immediately following the Closing in the same manner as currently conducted.
          2.18 Customers and Suppliers.
               (a) Schedule 2.18 of the Disclosure Letter sets forth a list of
the ten (10) largest customers and the ten (10) largest suppliers of the
Transferred Companies, as measured by the dollar amount of purchases therefrom
or thereby, during each of the fiscal years ended December 31, 2005 and 2006,
showing the approximate total sales by the Transferred Companies to each such
customer and the approximate total purchases by the Transferred Companies from
each such supplier, during such period.

40



--------------------------------------------------------------------------------



 



               (b) Between the date of the Balance Sheet and the date of this
Agreement, no customer or supplier listed on Schedule 2.18 of the Disclosure
Letter has terminated its relationship with any Transferred Company or
materially reduced or changed the pricing or other terms of its business with
any Transferred Company and, to the Knowledge of Seller, no customer or supplier
listed on Schedule 2.18 of the Disclosure Letter has notified any Transferred
Company that it intends to terminate or materially reduce or change the pricing
or other terms of its business with any Transferred Company.
          2.19 Inventories. The Transferred Companies have good title to all of
the inventories of the Transferred Companies (including raw materials and work
in process) and no such inventories are consigned. The inventories of the
Transferred Companies are in good and marketable condition, and are usuable and
of a quantity and quality saleable in the Ordinary Course of Business, subject
to applicable reserves. The inventories of the Transferred Companies constitute
in all material respects sufficient quantities for the normal operation of the
Business in the Ordinary Course of Business. To the Knowledge of Seller, the
reserves reflected on the Balance Sheet in respect of inventory are adequate.
          2.20 Accounts Receivable and Payables.
               (a) All accounts receivable of the Transferred Companies have
arisen from bona fide transactions in the Ordinary Course of Business and are
payable on ordinary trade terms. To the Knowledge of Seller, the reserves
reflected on the Balance Sheet in respect of accounts receivable are adequate.
               (b) All accounts payable of the Transferred Companies reflected
in the Balance Sheet or arising after the date thereof are the result of bona
fide transactions in the Ordinary Course of Business.

41



--------------------------------------------------------------------------------



 



          2.21 Banks. To the Knowledge of Seller, Schedule 2.21 of the
Disclosure Letter contains a complete and correct list of the names and
locations of all banks in which each Transferred Company has accounts.
          2.22 NO OTHER REPRESENTATIONS OR WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE II, SELLER MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AND SELLER
HEREBY DISCLAIMS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW ANY SUCH
REPRESENTATION OR WARRANTY (INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE), WHETHER BY SELLER, THE
OTHER ROCKWOOD SELLERS, THE TRANSFERRED COMPANIES, THEIR AFFILIATES OR ANY OF
THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OR ANY OTHER
PERSON, WITH RESPECT TO THE TRANSFERRED COMPANIES, THE BUSINESS OR THE SHARES,
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO BUYER, ANY AFFILIATE OF BUYER OR
ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OR ANY
OTHER PERSON OF ANY DOCUMENTATION OR OTHER INFORMATION (INCLUDING ANY
PROJECTIONS OR DUE DILIGENCE REPORTS) BY SELLER, THE OTHER ROCKWOOD SELLERS, THE
TRANSFERRED COMPANIES OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES OR ANY OTHER PERSON WITH RESPECT TO ANY ONE
OR MORE OF THE FOREGOING. BUYER ACKNOWLEDGES THAT IN ENTERING INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IT IS NOT

42



--------------------------------------------------------------------------------



 



RELYING ON ANY INFORMATION OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT.
          2.23 Environmental Representations and Warranties. Section 2.14
contains the exclusive representations and warranties of Seller concerning
(i) compliance by the Transferred Companies and the Business with Environmental
Requirements, (ii) obligations and liabilities of the Transferred Companies and
the Business under Environmental Requirements and (iii) obligations and
liabilities of the Transferred Companies and the Business in respect of
contamination of real and personal property with hazardous materials or
pollution.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
          Buyer hereby represents and warrants to Seller as follows:
          3.1 Organization and Good Standing. Buyer is a corporation, duly
organized, validly existing and in good standing under the Laws of Delaware.
          3.2 Authority, Approvals and Consents.
               (a) Buyer has the corporate power and authority to execute,
deliver and perform this Agreement and the Ancillary Documents to be executed
and delivered by Buyer and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Buyer of this Agreement
and the Ancillary Documents to which it is, or is specified to be, a party and
the consummation of the transactions contemplated hereby and thereby by Buyer
have been duly authorized and approved by the Board of Directors (or other
comparable governing bodies) of Buyer and no other corporate proceedings on the
part of Buyer or the shareholders or other equity holders of Buyer are necessary
to authorize and approve this Agreement and the Ancillary Documents to be
executed and delivered by Buyer and the transactions contemplated hereby and
thereby. This Agreement has been duly executed and

43



--------------------------------------------------------------------------------



 



delivered by Buyer, and the Ancillary Documents to be executed and delivered by
Buyer at the Closing will be duly executed and so delivered by Buyer. This
Agreement constitutes, and at the Closing each Ancillary Document to be executed
and delivered by Buyer will constitute, a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar Laws affecting creditors’ rights generally.
               (b) The execution and delivery by Buyer of this Agreement does
not, the execution and delivery by Buyer of each Ancillary Document to which it
is, or is specified to be, a party will not, and the consummation by Buyer of
the transactions contemplated hereby and thereby, and the performance by Buyer
of its obligations hereunder and thereunder and compliance by Buyer with the
terms hereof and thereof will not, conflict with, or result in any material
violation of or material default (with or without notice on lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to loss of a material benefit under,
or result in the creation of any material Lien upon any of the Assets of Buyer
under, any provision of (i) the certificate of incorporation or by-laws (or
comparable governing instruments), each as in effect, of Buyer, (ii) any
Contract to which Buyer is a party or by which any of its Assets is bound or
(iii) any Order or Law applicable to Buyer or its Assets. No material Approval
or other Person is required to be obtained or made by or with respect to Buyer
in connection with the execution, delivery and performance of this Agreement or
any Ancillary Document by Buyer or the consummation by Buyer of the transactions
contemplated hereby or thereby other than (w) the Approvals set forth on
Schedule 3.2 of the Buyer Disclosure Letter, (x) compliance with and filings
under the HSR Act, (y) Non-U.S. Antitrust Approvals and (z) those that may be
required solely by reason of the Rockwood

44



--------------------------------------------------------------------------------



 



Seller’s and the Transferred Companies’ (as opposed to any other third party’s)
participation in the transactions contemplated hereby and by the Ancillary
Documents.
          3.3 Brokers. No broker, finder or investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with this Agreement, the Ancillary Documents or the transactions contemplated
hereby or thereby based upon any agreements, written, oral or otherwise made by
or on behalf of Buyer or any of its Affiliates.
          3.4 Investment Intent of Buyer. Buyer is acquiring the Shares pursuant
to this Agreement for its own account for investment purposes only, and not with
the view to or in connection with any distribution thereof.
          3.5 Financing. Buyer has available cash or has existing borrowing
facilities or firm commitments which, together with its available cash, are
sufficient to enable it to consummate the transactions contemplated hereby and
by the Ancillary Documents and to pay all fees and expenses incurred by Buyer in
connection therewith. True and complete copies of all such facilities and
commitments (including all exhibits or schedules thereto, and any separate
agreements or letters bearing on such facilities and commitments) have been
provided to Seller prior to the date of this Agreement.
ARTICLE IV
COVENANTS
          4.1 Access; Confidentiality.
               (a) Between the date hereof and the Closing, Seller will cause
the Transferred Companies, during normal business hours and upon reasonable
prior notice, to (i) provide to Buyer and its representatives full access to the
premises, property, books and records of the Transferred Companies related to
the Business, (ii) furnish to Buyer and its representatives financial
information, operating data and other information pertaining to the Business and
the

45



--------------------------------------------------------------------------------



 



Business Assets, (iii) make available for inspection and copying by Buyer copies
of any documents relating to the foregoing and (iv) permit Buyer and its
representatives to conduct reasonable interviews of executive officers of the
Transferred Companies; provided, however, that (x) Buyer shall exercise its
right under this Section 4.1(a) in such a manner as to not unreasonably
interfere with the operation of the Business and (y) Seller may limit such
access described in clauses (i) through (iv) above to the extent such access
(A) would, in the opinion of Seller’s counsel, violate or give rise to liability
under applicable Law or (B) would require Seller or any of its Affiliates to
waive any attorney-client privilege.
               (b) All information provided to Buyer or its representatives by
or on behalf of Seller, the other Rockwood Sellers, the Transferred Companies,
their Affiliates or their representatives (whether pursuant to this Section 4.1
or otherwise) will be governed and protected by the Confidentiality Agreement
between Rockwood Holdings, Inc. and OM Group, Inc. dated June 6, 2007 (the
“Confidentiality Agreement”).
          4.2 Announcements. Prior to the Closing, no party (or any Affiliate
thereof) will issue any press release or otherwise directly or indirectly make
any public statement or furnish any statement or make any announcement generally
to its customers with respect to the transactions contemplated hereby without
the prior consent of the other party, except as may be required by applicable
Law or the rules of any stock exchange on which their securities (or securities
of any of their Affiliates) are listed or traded (in which case the party
required (or whose Affiliate is required) to make the release, statement or
announcement shall, to the extent practicable under the circumstances, allow the
other party reasonable time to comment on such release or announcement in
advance of its issuance (the first party being under no obligation to accept any
such comments)).

46



--------------------------------------------------------------------------------



 



          4.3 Conduct of Business Prior to the Closing. (a) Except as otherwise
expressly provided in this Agreement or with the prior written consent of Buyer
(not to be unreasonably withheld or delayed) or as required by applicable Law or
set forth on Schedule 2.6 of the Disclosure Letter, between the date hereof and
the Closing, the Rockwood Sellers shall, and the Rockwood Sellers shall cause
the Transferred Companies to:
                    (i) conduct the respective businesses of the Transferred
Companies only in the Ordinary Course of Business;
                    (ii) use their commercially reasonable efforts to
(A) preserve the present business operations, organization (including officers
and employees) and goodwill of the Transferred Companies and (B) preserve the
present relationships with Persons having business dealings with the Transferred
Companies (including customers and suppliers);
                    (iii) use commercially reasonable efforts (A) to maintain
all of the Business Assets in their current condition, ordinary wear and tear
excepted, and (B) continue to maintain insurance in respect of the Transferred
Companies in accordance with past practices; and
                    (iv) (A) maintain the books and records of the Transferred
Companies in the Ordinary Course of Business and (B) continue to collect
accounts receivable and pay accounts payable in the Ordinary Course of Business.
               (b) Without limiting the generality of the foregoing, except as
otherwise expressly provided in this Agreement or with the prior written consent
of Buyer (not to be unreasonably withheld or delayed) or as required by
applicable Law, the Rockwood Sellers shall not, and the Rockwood Sellers shall
cause the Transferred Companies not to:

47



--------------------------------------------------------------------------------



 



                    (i) repurchase, redeem or otherwise acquire any outstanding
shares of the capital stock or other securities of, or other ownership interests
in, any Transferred Company;
                    (ii) transfer, issue, allot, sell, pledge, encumber or
dispose of any shares of capital stock or other securities of, or other
ownership interests in, any Transferred Company or grant options, warrants,
calls or other rights to purchase or otherwise acquire shares of the capital
stock or other securities of, or other ownership interests in, any Transferred
Company;
                    (iii) effect any recapitalization, reclassification, stock
split, combination or like change in the capitalization of any Transferred
Company or amend the terms of any outstanding securities of any Transferred
Company;
                    (iv) amend the certificate of incorporation or by-laws or
equivalent organizational or governing documents of any Transferred Company;
                    (v) except as required by applicable Law or any Material
Agreement or Benefit Plans in effect on the date hereof (in accordance with such
Material Agreement or Benefit Plan), (A) increase the salary or other
compensation of any director, officer or employee of any Transferred Company,
except for normal increases in the Ordinary Course of Business, (B) grant any
unusual or extraordinary bonus, benefit or other direct or indirect compensation
to any director, officer, employee or consultant, (C) increase the coverage or
benefits available under any (or create any new) severance pay, termination pay,
vacation pay, company awards, salary continuation for disability, sick leave,
deferred compensation, bonus or other incentive compensation, insurance, pension
or other employee benefit plan or arrangement made to, for, or with any of the
directors, officers, employees, agents or representatives of any

48



--------------------------------------------------------------------------------



 



Transferred Company or otherwise modify or amend or terminate any such plan or
arrangement or (D) enter into any employment, deferred compensation, severance,
special pay, consulting, non-competition or similar agreement or arrangement
with any directors or officers of any Transferred Company (or amend (except for
Section 409A amendments) any such agreement to which any Transferred Company is
a party);
                    (vi) voluntarily subject to any Lien (other than Permitted
Liens) or otherwise encumber or, except for Permitted Liens, permit, allow or
suffer to be encumbered, any of the Business Assets (whether tangible or
intangible);
                    (vii) acquire any material Assets or sell, assign, license,
transfer, convey, lease or otherwise dispose of any of the material Business
Assets other than in the Ordinary Course of Business;
                    (viii) enter into or agree to enter into any merger or
consolidation with any Person, engage in any new material line of business or
invest in, make a capital contribution to, or otherwise acquire the securities,
of any other Person;
                    (ix) make a loan or advance to any other Person, except for
loans and advances which are not material which are made in the Ordinary Course
of Business;
                    (x) cancel or compromise any debt or claim or waive or
release any material right of any Transferred Company except in the Ordinary
Course of Business;
                    (xi) enter into any commitment for capital expenditures of
the Transferred Company in excess of U.S. $50,000 for any individual commitment
and U.S. $500,000 for all commitments in the aggregate, other than those
provided for in the capital expenditure budgets of the Transferred Companies
provided to Buyer;

49



--------------------------------------------------------------------------------



 



                    (xii) enter into, modify or terminate any labor or
collective bargaining agreement of any Transferred Company, through negotiation
or otherwise;
                    (xiii) introduce any material change with respect to the
operation of the Transferred Company, including any material change in the
types, nature or composition of its products or services, or, other than in the
Ordinary Course of Business, make any change in product specifications or terms
of distribution of such products or change its discount, allowance or return
policies or grant any discount, allowance or return terms for any customer or
supplier not in accordance with such policies;
                    (xiv) enter into any transaction or enter into, modify or
renew any Contract which by reason of its size, nature or otherwise is not in
the Ordinary Course of Business;
                    (xv) make any investments in or loans to, or pay any fees or
expenses to, or enter into or modify any Contract with any Related Persons,
except, in the case of employees, in the Ordinary Course of Business;
                    (xvi) make a material change in its Tax accounting methods;
                    (xvii) change or rescind any material election in respect of
Taxes, other than entity classification elections with respect to Transferred
Companies (other than U.S. Transferred Companies), amend any material Tax
Return, enter into any material closing agreement, or settle any material claim
or assessment in respect of Taxes, in each case, which could reasonably be
expected to affect the Tax liability of any Transferred Company for any taxable
period beginning after the Closing Date;
                    (xviii) enter into any Contract that restrains, restricts,
limits or impedes the ability of any Transferred Company to (A) compete with or
conduct any business or

50



--------------------------------------------------------------------------------



 



line of business in any geographic area or (B) solicit the employment of any
persons (in the case of clause (B), other than confidentiality, employment,
management, consulting and other similar agreements entered into in the Ordinary
Course of Business and those contained in license, distribution, toll
manufacturing and similar agreements, in each case which are not material);
                    (xix) in any material respect, terminate, amend, restate,
supplement or waive any rights under any Material Agreement, Lease, or Company
Permit;
                    (xx) settle or compromise any pending or threatened
Proceeding or any claim or claims for an amount that would, individually or in
the aggregate, reasonably be expected to be greater than U.S. $100,000; or
                    (xxi) change or modify its credit, collection or payment
policies, procedures or practices, including acceleration of collections or
receivables (whether or not past due) or fail to pay or delay payment of
payables or other liabilities, in each case except in the Ordinary Course of
Business.
          Notwithstanding any provision of this Agreement, the Transferred
Companies may distribute some or all of their cash to their stockholders or
other equity holders at or prior to the Closing and, prior to the Closing, the
Rockwood Sellers may continue to manage the Transferred Companies’ cash through
intercompany accounts and cash management arrangements consistent with past
practices. Notwithstanding the foregoing, Seller will consult with Buyer and at
Buyer’s reasonable request, not distribute funds it intended to distribute.
          4.4 Consents; Cooperation. Subject to the terms and conditions hereof,
including Section 4.5, Seller and Buyer will use commercially reasonable efforts
(and to the extent necessary, will use commercially reasonable efforts to cause
their Affiliates to use commercially reasonable efforts):

51



--------------------------------------------------------------------------------



 



               (a) to obtain, secure or make prior to the earlier of the date
required (if so required) or the Closing Date, any Consents or Approvals of, to
or with any Governmental Authority or any other third party that are required
for the consummation of the transactions contemplated by this Agreement,
including in connection with assignment by an Affiliate of Seller of all
Material Contracts to which a Transferred Company is not a contract party;
               (b) to defend, consistent with applicable Law, any Proceeding,
whether judicial or administrative, whether brought derivatively or on behalf of
third parties (including Governmental Authorities) challenging this Agreement or
the transactions contemplated hereby;
               (c) to furnish to each other such information and assistance as
may reasonably be requested in connection with the foregoing; and
               (d) to take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper or advisable to consummate and make
effective the transactions contemplated by this Agreement including
satisfaction, but not waiver, of the closing conditions set forth in Articles V
and VI.
          4.5 Competition Filings. In furtherance of the respective obligations
of Buyer and Seller contained in Section 4.4, Seller and Buyer shall (a) as
promptly as practicable, but in no event later than ten (10) Business Days,
following the execution and delivery of this Agreement, file or cause to be
filed with the Federal Trade Commission (“FTC”) and the United States Department
of Justice (“DOJ”) the initial notification and report form under the HSR Act
required for the transactions contemplated hereby, (b) as promptly as
practicable prepare and file or cause to be filed all Non-US Antitrust
Approvals, (c) cooperate in responding promptly to any Request for Additional
Information and Documentary Material under the HSR Act or other request for
further information from any Governmental Authority in respect of such filings
and

52



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement, (d) seek to terminate any
waiting periods under the HSR Act or applicable to Non-US Antitrust Approvals as
soon as practicable and (e) furnish the other party and the other party’s
counsel as promptly as practicable with all such information and reasonable
assistance as may be reasonably required in order to effectuate the foregoing
actions. Subject to the terms and conditions herein provided and without
limiting the foregoing, each party hereto shall use commercially reasonable
efforts to take, or cause to be taken, all other actions and do, or cause to be
done, all other things necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby, including taking all such
further action as reasonably may be necessary to resolve such objections, if
any, as the FTC, the DOJ or any other Governmental Authority may assert under
Antitrust Laws with respect to the transactions contemplated hereby, and to
avoid or eliminate each and every impediment under any Law that may be asserted
by any Governmental Authority with respect to the transactions contemplated
hereby so as to enable the Closing to occur as soon as expeditiously possible.
In furtherance thereof, the parties agree that if any administrative or judicial
action or proceeding, including any action or proceeding by a private party, is
instituted (or threatened to be instituted) challenging any transaction
contemplated by this Agreement as violative of any Antitrust Law, Seller and
Buyer shall cooperate in all respects with each other and shall use their
respective best efforts to contest and resist any such action or proceeding and
to have vacated, lifted, reversed or overturned any decree, judgment, injunction
or other order, whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents or restricts consummation of the transactions
contemplated by this Agreement. Notwithstanding anything to the contrary
contained herein, in no event will Buyer, the Transferred Companies or any of
their respective Affiliates be required to make any proposals, execute or carry
out any agreements or submit to

53



--------------------------------------------------------------------------------



 



any Antitrust Law seeking to impose any limitations on the ability of Buyer, the
Transferred Companies or any of their respective Affiliates to acquire, operate
or hold, or to require Buyer, the Transferred Companies or any of their
respective Affiliates to dispose of or hold separate, any portion of their
assets or business. Subject to applicable Law, the preservation of the
attorney-client privilege and the instructions of any Governmental Authority,
Seller and Buyer shall each keep the other informed of the status of matters
relating to the completion of the transactions contemplated thereby, including
promptly furnishing the other with copies of notices or other communications
between Seller or Buyer, as the case may be, or any of their respective
Affiliates (with any competitively sensitive information being provided on an
external counsel basis only), and any third party and/or any Governmental
Authority with respect to such transactions. Seller and Buyer shall permit
counsel for the other party reasonable opportunity to review in advance, and
consider in good faith the views of the other party in connection with, any
proposed written communication to any Governmental Authority with respect to
such transaction. Seller and Buyer each agree not to participate in any
substantive meeting or discussion, either in person or by telephone, with any
Governmental Authority in connection with Buyer’s proposed purchase of the
Transferred Companies unless it consults with the other party in advance and, to
the extent not prohibited by such Governmental Authority, gives the other party
the opportunity to attend and participate.
          4.6 Use of Name.
               (a) Buyer agrees that (except as set forth in the next sentence)
neither Buyer nor its Affiliates (including the Transferred Companies) shall
have any right to use of the name “Rockwood” or any service marks, trademarks,
trade names, identifying symbols, logos, emblems, signs or insignia related
thereto or containing or comprising the foregoing, including

54



--------------------------------------------------------------------------------



 



any name or mark confusingly similar thereto (collectively, the “Seller Marks”),
and will not at any time hold itself out as having any affiliation with Seller
or any of its Affiliates; provided, however, that Buyer and its Affiliates
(including the Transferred Companies) shall have the right to use the names of
the Transferred Companies (or any derivative thereof, excluding the word
“Rockwood”) or any service marks, trademarks, trade names, identifying symbols,
logos, emblems, signs or insignia related thereto or containing or comprising
the foregoing (other than those containing the word “Rockwood”). After the
Closing, Buyer agrees that if any of the Business Assets, including any
promotional materials or printed forms, bear the “Rockwood” name (or any
derivative thereof), Buyer shall, prior to the use of such Business Assets,
delete or cover the “Rockwood” name and clearly indicate that the Transferred
Companies are no longer affiliated with Seller or any Affiliate thereof, except
that it may, for a period of ninety (90) days after the Closing Date, use the
remaining inventory of business cards, stationery, packaging materials,
displays, signs, promotional materials and other similar materials (“Supplies”)
which contain the name “Rockwood,” provided such Supplies are used only in
connection with the sale of the Transferred Companies’ products of the type sold
prior to the Closing.
               (b) Buyer agrees to cause each Transferred Company that contains
the name “Rockwood” to promptly following the Closing, and in any event within
ninety (90) days after the Closing Date, change its name such that its name does
not include the name “Rockwood” (or one confusingly similar).
          4.7 Notification of Certain Matters. Between the date hereof and the
Closing, (i) Seller will give prompt notice in writing to Buyer of any event,
fact, change, occurrence, non-occurrence or circumstance of which it has
Knowledge, or of which it receives notice, that (x) has had or could reasonably
be expected to have, individually or in the aggregate, taken together

55



--------------------------------------------------------------------------------



 



with other events or circumstances, a Material Adverse Effect or (y) will
result, or has a reasonable prospect of resulting, in the failure to satisfy a
condition specified in Article V, (ii) Seller will give Buyer prompt notice upon
acquiring knowledge of the institution of or the threat of institution of any
Proceeding against any Rockwood Seller or any Transferred Company related to
this Agreement or the transactions contemplated hereby, (iii) Buyer will give
prompt notice in writing to Seller of any event, fact, change, occurrence,
non-occurrence or circumstance of which it has knowledge, or of which it
receives notice, that will result, or has a reasonable prospect of resulting, in
the failure to satisfy a condition specified in Article VI, and (iv) Buyer will
give Seller prompt notice upon acquiring knowledge of the institution of or the
threat of institution of any Proceeding against Buyer or any of its Affiliates
related to this Agreement or the transactions contemplated hereby. The delivery
of any notice pursuant to this Section 4.7 shall not limit or otherwise affect
the remedies available hereunder to the party receiving such notice, or the
representations, or warranties of, the indemnification obligations of, or the
conditions to the obligations of, the parties hereto.
          4.8 Retention of Books and Records. Buyer will cause the Transferred
Companies to make available after the Closing Date all books, records and other
documents pertaining to the Transferred Companies in existence on the Closing
Date and in the possession of the Transferred Companies at such time for
examination and copying by Seller or its representatives, at Seller’s expense,
upon reasonable notice and for a reasonable purpose, such as defending
litigation or preparing Tax Returns and financial statements. Buyer agrees to
cause the Transferred Companies to preserve such books, records or documents in
accordance with Buyer’s document retention policy from time-to-time, provided
that no such books, records or

56



--------------------------------------------------------------------------------



 



documents relating to Taxes will be destroyed by Buyer or the Transferred
Companies for seven (7) years following the Closing.
          4.9 Permits. Buyer shall be responsible for effecting the updates and
amendments and reissuances of Permits required in connection with the change in
ownership of the Transferred Companies provided for herein. Seller will
reasonably cooperate with Buyer in effecting such updates, amendments and
reissuances and as promptly as practical after the date hereof, will identify
for Buyer all Permits of the Business.
          4.10 Intercompany Agreements and Accounts; Debt. Except as set forth
in Schedule 4.10 of the Disclosure Letter, as of the Closing all Contracts to
which a Seller or an Affiliate of a Seller (other than the Transferred
Companies), on the one hand, and a Transferred Company, on the other hand, is a
party will be terminated without further liability to any party thereto with
respect to periods following the Closing. Seller will cause all intercompany
Indebtedness owing from Seller and its Affiliates (other than the Transferred
Companies) to the Transferred Companies to be repaid and/or canceled immediately
prior to Closing. All Indebtedness of the Transferred Companies owing to Seller
or any of its Affiliates shall be released, satisfied or defeased at or prior to
the Closing.
          4.11 Restructurings.
               (a) Seller shall use its reasonable efforts to cause the
Singapore Restructuring to be consummated as promptly as practicable and, in any
event, prior to the Closing. The Singapore Restructuring shall be implemented
substantially in accordance with the steps set forth in Exhibit F.
               (b) Subject to the satisfaction and implementation of the steps
set out at in clause (i) below, Seller will cause the Wafer Reclaim Area Lease
to be assigned to an Affiliate of

57



--------------------------------------------------------------------------------



 



Seller that is not a Transferred Company at or prior to the Closing and the
Ultra Pure Chemicals Lease will continue as a lease of Rockwood Electronic
following the Closing. In connection therewith and subject to the consent and
agreement of the current landlord of the Wafer Reclaim Area Lease, Walbrook
Trustees (Jersey) Limited and Walbrook Properties Limited, the parties will seek
to take the following steps in relation to the Wafer Reclaim Area Lease and the
Ultra Pure Chemicals Lease prior to the Closing:
                    (i) Seller will use reasonable efforts to seek to (1) agree
with the landlord of the Wafer Reclaim Area Lease to either (x) a surrender of
the part of the area currently demised on which the Ultra Pure Chemicals
effluent treatment plant is located (the “Effluent Treatment Plant”) and agree
upon a new lease for a term coterminous with the term of the Ultra Pure
Chemicals Lease to Rockwood Electronic of the surrendered area on which the
Effluent Treatment Plant is situated (the “New Lease”) or (y) vary the boundary
between the Wafer Reclaim Area Lease and the Ultra Pure Chemicals Lease such
that the Effluent Treatment Plant is subject to the Ultra Pure Chemicals Lease,
(2) assign the Wafer Reclaim Area Lease to Excalibur Realty UK Limited and (3)
have the rents on the leases adjusted so that the total rent cost under the
Ultra Pure Chemicals Lease and the New Lease equal the rent that would have been
paid on the Ultra Pure Chemicals lease alone or alternatively cause the
surrendered area to be made subject to the existing Ultra Pure Chemicals Lease
without a rent increase.
                    (ii) Seller shall use reasonable efforts to cause the Ultra
Pure Chemicals water treatment plant (the “Water Treatment Plant”) currently
located within the area demised by the Wafer Reclaim Area Lease to be relocated
to an area within the demise of the Ultra Pure Chemicals Lease. The terms of
such relocation are to be agreed on a reasonable basis, with the expense of such
relocation to be borne by Seller.

58



--------------------------------------------------------------------------------



 



               (c) If the current landlord’s consent to the steps proposed in
clause (i) above has not been received prior to the Closing), then the Wafer
Reclaim Area Lease and the Ultra Pure Chemicals Lease shall be retained by
Rockwood Electronic and shall transfer as part of the consummation of the sale
of the Shares of Rockwood Electronic hereunder. In such event, (i) Seller shall
be responsible for all incremental costs to Buyer above the costs that it would
have incurred had the steps proposed in clause (i) above been implemented at or
prior to the Closing during all periods following the Closing in which such
steps are not implemented, (ii) all Losses incurred by Seller Indemnitees in
relation to the premises subject to the Wafer Reclaim Area Lease (other than the
Effluent Treatment Plant) during any period in which such steps are not
implemented shall be deemed to be Retained Liabilities and (iii) the parties
shall continue to use their reasonable efforts for a period of one year from the
Closing to secure such consent and implement such steps.
          4.12 Guarantees. Buyer shall use its reasonable efforts to obtain, on
or before the Closing Date (to the extent Seller so requests), and in any event
within ninety (90) days following the Closing Date, the release of each of the
obligations of Seller (or any Affiliate thereof, other than the Transferred
Companies) to guaranty any liability of any Transferred Company, which
guarantees are listed on Schedule 4.12 of the Disclosure Letter and, to that
end, shall provide such guarantees or other credit support as shall be required
to obtain such release. If Buyer fails to obtain any such release or the terms
of such release are unreasonable in Seller’s good faith judgment, Buyer shall
enter into an agreement (a “Guaranty Agreement”), in form reasonably
satisfactory to Seller, containing covenants to indemnify Seller in respect of
any liability or expense incurred by Seller (or an Affiliate thereof, other than
the Transferred Companies) in respect of any claim made in respect of any such
guaranty.

59



--------------------------------------------------------------------------------



 



          4.13 Covenant Not To Compete.
               (a) Seller agrees, to the maximum extent not violative of
applicable Law, for a period of four (4) years following the Closing Date,
Seller will not, and will not permit any of its Affiliates, to engage anywhere
in the world in the Restricted Business provided, however, that nothing herein
shall be construed to prevent Seller or its Affiliates from (w) owning, directly
or indirectly, up to 5% of a class of equity securities issued by any Person
engaged in the Restricted Business that is publicly traded or listed on any
securities exchange or automated quotation system; (x) conducting any business
conducted by them on the Closing Date (other than those conducted through the
Transferred Companies, with the exception of the Wafer Reclaim Business, the
Pigments Business and the Additives Business), including, without limitation,
the Chemetall Business, the Wafer Reclaim Business, the Pigments Business and
the Additives Business, (y) the business carried on by Rockwood Electronic
Materials SAS as of the Closing Date or (z) acquiring any Entity or business,
which is not substantially engaged in the Restricted Business; provided,
however, that if more than 15% of the revenues of the acquired Entity or
business is attributed to the Restricted Business, Seller will or will cause its
applicable Affiliate, as the case may be, to use reasonable efforts to dispose
of such portion of such Entity or business to the extent that it engages in the
Restricted Business within twelve (12) months of the consummation of such
acquisition by Seller or such Affiliate. For purposes of this Section 4.13(a),
“not substantially engaged in the Restricted Business” shall mean that no more
than 30% of the revenue derived from the last complete fiscal year of such
acquired Entity or business (calculated on a consolidated basis) was attributed
to the Restricted Business.
               (b) For a period of 18 months year from and after the Closing
Date, Seller shall not, and shall cause its Affiliates not to solicit any
Business Employees to leave

60



--------------------------------------------------------------------------------



 



employment with the Transferred Companies; provided, however, this paragraph
(b) will not prohibit Seller or its Affiliates from making generalized searches
for employees by the use of advertisements in the media (including trade media,
newspapers or internet advertising) or by engaging search firms to engage in
searches, in each case, that are not targeted or focused on the employees of the
Transferred Companies.
               (c) The provisions of paragraphs (a) and (b) of this Section 4.13
will apply only to Rockwood Holdings, Inc. and entities Controlled by Rockwood
Holdings, Inc.
               (d) Seller acknowledges and agrees that the covenants set forth
in this Section 4.13 are reasonable in geographical and temporal scope and in
all other respects.
               (e) The covenants and undertakings contained in this Section 4.13
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of this Section 4.13 will cause irreparable
injury to Buyer, the amount of which will be impossible to estimate or determine
and which cannot be adequately compensated. Accordingly, the remedy at law for
any breach of this Section 4.12 will be inadequate. Therefore, Buyer will be
entitled to seek a temporary and permanent injunction, restraining order or
other equitable relief from any court of competent jurisdiction in the event of
any breach of this Section 4.13. The rights and remedies provided by this
Section 4.13 are cumulative and in addition to any other rights and remedies
which Buyer may have hereunder or at law or in equity.
               (f) If any court of competent jurisdiction determines that any
provision included in this Section 4.13 is unenforceable, such court will have
the power to reduce the duration or scope of such provision, as the case may be
and, in reduced form, such provision shall be enforceable. It is the intention
of the parties hereto that the foregoing restrictions shall not be terminated,
but shall be deemed amended to the extent required to render them valid and

61



--------------------------------------------------------------------------------



 



     enforceable, such amendment to apply only with respect to the operation of
this Agreement in the jurisdiction of the court that has made the adjudication.
          4.14 Reporting Assistance. After the Closing, each of Seller and Buyer
will (and will cause its respective Affiliates to) reasonably assist the other
party in preparing information for various Governmental Authorities after the
Closing to the extent that such information relates to the transactions
contemplated by this Agreement, the Business, the Business Assets and/or the
liabilities of the Business. Such information includes, but is not limited to,
information required to comply with financial reporting requirements. The
requesting party shall reimburse the non-requesting party for all reasonable
out-of-pocket expenses (excluding internal costs) actually incurred by such
non-requesting party in connection with the compliance of this Section 4.14. In
the event that Buyer is required to prepare audited financial statements for the
Business during the 18-month period following the Closing, Seller shall
cooperate fully and provide information in its possession in a timely fashion as
may be reasonably requested by Buyer in order for Buyer’s independent auditor to
conduct and complete such audit.
          4.15 Title Insurance. (a) Prior to the Closing, Seller will cause the
Transferred Companies to reasonably cooperate with Buyer in Buyer’s efforts to
obtain title insurance in respect of the Owned Property located in the United
States. Such cooperation will include the execution by Seller of such
instruments reasonably requested to enable Buyer to obtain such insurance and
desired endorsements, including the execution of an ALTA statement reasonably
and customarily given in real estate transactions in the location of the
applicable United States Owned Property; provided, however, that Seller and its
Affiliates (other than the Transferred Companies) shall not be required to
execute any instrument which expands in any way the

62



--------------------------------------------------------------------------------



 



representations and warranties contained herein or the liabilities of Seller
hereunder (for purposes of this Agreement, any instrument executed by the
Transferred Companies pursuant to this Section shall be deemed to have been
executed and delivered following the Closing). The premiums for such title
insurance will be Buyer’s responsibility.
               (b) Prior to the Closing, Seller will cause the Transferred
Companies to reasonably cooperate with Buyer in Buyer’s efforts to obtain at
Buyer’s expense a current survey for each parcel of Owned Property located in
the United States, prepared by a licensed surveyor and conforming to current
ALTA/ACSM Minimum Standard Detail Requirements for Land Title Surveys.
          4.16 Further Assurances. Seller and Buyer will, and Buyer will cause
the Transferred Companies to, promptly execute, acknowledge and deliver any
other assurances or documents reasonably requested by Buyer or Seller, as the
case may be, to satisfy its obligations hereunder or to consummate or implement
the transactions and agreements contemplated hereby.
          4.17 No Shop. From the date hereof to the termination of this
Agreement, Seller will not, and will not permit or authorize any of its
Affiliates, or its or their officers, directors, employees, representatives or
agents to, directly or indirectly, (i) initiate, solicit, encourage, agree to or
take any other action to facilitate or accept any inquiries, proposals or offers
from, (ii) enter into any discussions or negotiations with or (iii) disclose any
confidential information, or afford any access to the properties, books and
records of the Transferred Companies to, any Person (other than Buyer and its
Affiliates and their representatives and advisors) in connection with the sale
or other disposition of the Shares or the Business.
          4.18 Debt. Prior to the Closing, Seller shall provide Buyer with
evidence reasonably satisfactory to Buyer that all Indebtedness of the
Transferred Companies will, as of

63



--------------------------------------------------------------------------------



 



the Closing, be discharged, and that all Liens securing such Indebtedness will
be released effective as of the Closing.
          4.19 Resignation of Directors. Seller shall cause each of the
directors of the Transferred Companies specified by Buyer to submit a letter of
resignation effective on or before the Closing Date.
          4.20 Taiwan Lease. Prior to the Closing, Seller will cause the Taiwan
Transferred Company to reasonably cooperate with Buyer in Buyer’s efforts to
obtain an extension of the lease by the Taiwan Transferred Company of its
premises at No. 5—1 Chi Lin North Road, Chung-Li Industrial Park R.O.C.
Chung-Li, Taiwan, through May 2009 on terms specified by Buyer.
          4.21 Estoppel Certificates. Prior to the Closing, Seller will cause
the Transferred Companies to reasonably cooperate with Buyer in Buyer’s efforts
to obtain estoppel certificates, Lien waivers and non-disturbance agreements
relating to the Leased Properties as requested by Buyer and its lenders, each in
a form reasonably acceptable to Buyer and its lenders.
          4.22 Section 75 Payment. Seller will cause Compugraphics and Rockwood
Electronics or such other entity nominated by Seller to pay £800,001 to the
Rockwood UK Plan on or prior to the Closing Date in full and final discharge of
their debt under section 75 or 75A of the Pensions Ac 1995.
          4.23 Confidentiality. Seller agrees that, except as required by Law,
it shall not, and shall cause its Affiliates not to disclose to any Person any
Confidential Information. For purposes of this Section 4.23, “Confidential
Information” shall mean any non-public confidential information with respect to
the conduct or details of the Business, including methods of

64



--------------------------------------------------------------------------------



 



operation, customers, and customer lists, products, proposed products, former
products, proposed, pending or completed acquisitions of any company, division
product line or other business unit, prices, fees, costs, plans, designs,
technology, inventions, trade secrets, know-how, software, marketing methods,
policies, plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters.
          4.24 Rockwood UK Plan. Seller shall use commercially reasonable
efforts to procure that the trust deed of the Rockwood UK Plan is amended, with
effect from the day before the Closing or earlier, by adding the following new
clause:
“Notwithstanding anything to the contrary in the Definitive Deed and Rules,
where an employment—cessation event (as defined in Regulation 6(4) of the
Occupational Pension Schemes (Employer Debt) Regulations 2005 (the
“Regulations”)) occurs in relation to Rockwood Electronic Material (“REM”) and
Compugraphics International Limited (“Compugraphics”), the “share of the
difference” for the purposes of section 75A of the Pensions Act 1995 and
Regulations 6(1)(b) of the Regulations shall be “otherwise apportioned” between
“employers” (as defined the Regulations) in accordance with Regulation 6(2)(b)
of the Regulations as follows: REM’s “share of difference” pursuant to
Regulation 6(1)(b) and 6(2)(b) of the Regulations shall be £800,000; and
Compugraphics’ “share of the difference” pursuant to Regulation 6(1)(b) and
6(2)(b) of the Regulations shall be £1.”
     4.25 Compugraphics Plan. (a) On or before Closing, the Seller shall use its
best efforts to replace Compugraphics with the Seller or an undertaking which
is, on the date of

65



--------------------------------------------------------------------------------



 



this Agreement, a subsidiary undertaking or parent undertaking of the Seller or
a subsidiary undertaking of a parent undertaking of the Seller (“Seller’s Group
Undertaking”) as the principal employer in relation to the Compugraphics Plan.
To the extent that the Seller encounters any diffculty or delay in effecting
such change of principal employer, it shall forthwith inform the Buyer of the
same and the Buyer may take whatever action of a non-financial nature it sees
fit, with such assistance from the Seller as it reasonably requires, to assist
in the effecting of such change of principal employer. Subject to the action
envisaged by this paragraph not causing a liability under Section 75 or 75A of
the Pensions Act 1995 (or any statutory modificaiton or re-enactment thereof) to
arise in respect of Compugraphics, where the Seller or a Seller’s Group
Undertaking replaces Compugraphics as the principal employer of the
Compugraphics Plan, the Seller will procure that the new principal employer
admits at least two of its employees to active membership in the Compugraphics
Plan for a period of its choosing which commences as soon as reasonably
practicable after Compugraphics ceases to participate in the Compugraphics Plan
and ceases to employ any active members in the Compugraphics Plan.
               (b) In the event that such substitution of principal employer has
not taken place by the Closing Date, the Seller and the Buyer shall use their
respective reasonable efforts to replace Compugraphics with the Seller or a
Seller’s Group Undertaking as the principal employer in relation to the
Compugraphics Plan as soon as reasonably practicable after the Closing Date.
               (c) The Seller (where clause (a) applies) and the Buyer (where
clause (b) applies) will procure that:

66



--------------------------------------------------------------------------------



 



                    (i) Compugraphics shall cease for the purposes of the rules
of the Compugraphics Plan to participate in the Compugraphics Plan immediately
on ceasing to be the principal employer of such scheme; and
                    (ii) the Compugraphics Plan shall be amended or trustee
agreement obtained to ensure that following Compugraphics’ cessation of
participation in the Compugraphics Plan the liability for benefits shall be
retained within the Compugraphics Plan as envisaged by the proviso to clause
24.3 of the Compugraphics Plan’s definitive deed.
               (d) Where Compugraphics has not ceased to participate in the
Compugraphics Plan prior to the Closing Date, the Seller will procure that all
active membership of the Compugraphics Plan shall terminate prior to the Closing
Date.
               (e) The Buyer will procure that it and its Affiliates and their
successors (excluding Compugraphics) shall not participate in or exercise any
powers in relation to the Compugraphics Plan on or after the Closing Date. The
Buyer will further procure that in respect of any period on or after the Closing
Date when Compugraphics is a participating employer in the Compugraphics Plan,
no other entity shall be admitted as a participating employer.
               (f) The Buyer will procure that no liability will accrue in the
Compugraphics Plan on or after the Closing Date as a result of employees of
Compugraphics participating in the Compugraphics Plan as active members on or
after the Closing Date or as a result of Compugraphics taking any other action
(such as augmenting benefits or exercising a discretion to increase benefits) on
or after the Closing Date which results in additional liabilities accruing in
the Compugraphics Plan.

67



--------------------------------------------------------------------------------



 



               (g) In the event that Compugraphics has power to terminate the
Compugraphics Plan on or after Closing Date, the Buyer will procure that such
power is only exercised if instructed in writing by the Seller to exercise such
power.
               (h) Where Compugraphics holds a discretionary power in relation
to the Compugraphics Plan or the agreement of Compugraphics is required on or
after the Closing Date in respect of any matters to be determined in respect of
the Compugraphics Plan (including agreement to items relating scheme funding set
out in Part 3 of the Pensions Act 2004), the Buyer will procure that
Compugraphics only gives its agreement or exercises its discretion in accordance
with the written instructions of the Seller. The Buyer will also use all
reasonable efforts, where Compugraphics is a participating employer in the
Compugraphics Plan, to facilitate the Seller’s access to the trustees of the
Compugraphics Plan for the purposes of discussing matters relating to the
Compugraphics Plan.
               (i) The Seller shall indemnify the Buyer and its Affiliates
(including Compugraphics) and any of their successors (“Specified Indemnified
Parties”) from and against all Losses of the Specified Indemnified Parties
arising or which may arise, out of or in connection with any liability relating
to the Compugraphics Plan provided that this indemnity shall not apply in
respect of (i) any liability arising pursuant to section 75 of the Pensions Act
1995 (or any statutory modification or re-enactment thereof) in relation to a
relevant event (as defined in section 75(6A) of the Pensions Act 1995 (or any
statutory modification or re-enactment thereof)) occurring in respect of the
Specified Indemnified Parties or (ii) in respect of any liability to the extent
arising from a breach of clause (e), clause (f), clause (g) or clause (h).
               (j) The Seller will use its best efforts to ensure that within
three years of the Closing Date, the assets and liabilities of the Compugraphics
Plan are transferred into another

68



--------------------------------------------------------------------------------



 



pension plan and the Compugraphics Plan is then terminated, provided that no
such action shall be required to be taken to the extent that it triggers a
requirement to fund any such transferring liabilities or such receiving plan on
a higher basis than a scheme funding basis.
               (k) The Seller shall procure that, prior to the Closing Date,
consultation shall be carried out with the employees who are members of the
Compugraphics Plan (the “Compugraphics Members”) to comply, so far as is
possible subject to the other provisions of this Section 4.25 and the remainder
of this clause (k), with the obligations to consult with Compugraphics Members
under section 259 of the Pensions Act 2004, having first agreed the content of
any communications to the Compugraphics Employees with the Buyer, whose
agreement may not be unreasonably withheld or delayed.
          4.26 Insurance. Seller will reasonably cooperate with Buyer in
providing Buyer with information regarding insurance maintained for the
Transferred Companies prior to Closing and the loss experiences of the
Transferred Companies, in each case in connection with Buyer’s efforts to
procure insurance for the Transferred Companies.
ARTICLE V
CONDITIONS TO THE OBLIGATIONS OF BUYER
          The obligations of Buyer under this Agreement to consummate the
purchase of the Shares and the other transactions contemplated by this Agreement
are subject to the satisfaction at or prior to the Closing of the following
conditions (each of which may be waived in whole or in part by Buyer to the
extent permitted by applicable Law):
          5.1 Representations and Warranties; Covenants. Each of the
representations and warranties of Seller contained in (i) Section 2.2 shall be
true and correct in all material respects at and as of the date of this
Agreement and the Closing Date, with the same effect as though made at and as of
the Closing Date and (ii) the other Sections of this Agreement shall be

69



--------------------------------------------------------------------------------



 



true and correct (disregarding for purposes of this condition any materiality or
Material Adverse Effect qualification therein) at and as of the date of this
Agreement and the Closing Date, with the same effect as though made at and as of
the Closing Date (or, if given as of a specific date or time other than the
Closing Date, as of such date or time), except in the case of clause (ii) for
such failures of the representations and warranties to be true and correct as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Seller at or prior to the Closing. At the
Closing, Seller shall have furnished to Buyer a certificate dated the Closing
Date, and signed by a senior executive officer of Seller to the effect that the
conditions set forth in this Section 5.1 have been satisfied.
          5.2 Competition Law Clearances. All applicable waiting periods under
the HSR Act shall have expired or been terminated, and the Approvals listed on
Schedule 5.2 of the Disclosure Letter shall have been obtained (and, to the
extent relevant, shall remain in full force and effect).
          5.3 No Injunctions or Restraints. No Order shall have been issued by a
Governmental Authority, and shall remain in effect, that restrains, enjoins or
otherwise prohibits in any material respect the consummation of the transactions
contemplated by this Agreement to be consummated at the Closing.
          5.4 Singapore Restructuring. The Singapore Restructuring shall have
been completed.

70



--------------------------------------------------------------------------------



 



          5.5 No Material Adverse Change. There shall not have been any event,
change, occurrence, development or circumstance that, individually or in the
aggregate, has had a Material Adverse Effect.
ARTICLE VI
CONDITIONS TO THE OBLIGATIONS OF SELLER
          The obligations of Seller to consummate the sale of the Shares and the
other transactions contemplated by this Agreement are subject to the
satisfaction at or prior to the Closing of the following conditions (each of
which may be waived in whole or in part by Seller to the extent permitted by
applicable Law):
          6.1 Representations and Warranties; Covenants. Each of the
representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects (disregarding for purposes of this
condition any materiality qualification therein) at and as of the date of this
Agreement and the Closing Date, with the same effect as though made at and as of
the Closing Date. Buyer shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by Buyer at or prior to the Closing. At the Closing,
Buyer shall have furnished to Seller a certificate dated the Closing Date, and
signed by a senior executive officer of Buyer to the effect that the conditions
set forth in this Section 6.1 have been satisfied.
          6.2 Competition Law Clearances. All applicable waiting periods under
the HSR Act shall have expired or been terminated, and the Approvals listed on
Schedule 5.2 of the Disclosure Letter shall have been obtained (and, to the
extent relevant, shall remain in full force and effect).
          6.3 No Injunctions or Restraints. No Order shall have been issued by a
Governmental Authority, and shall remain in effect, that restrains, enjoins or
otherwise prohibits

71



--------------------------------------------------------------------------------



 



in any material respect the consummation of the transactions contemplated by
this Agreement to be consummated at the Closing.
ARTICLE VII
TERMINATION
          7.1 Termination. This Agreement may be terminated at any time prior to
the Closing:
               (a) by mutual written consent of Buyer and Seller;
               (b) by Buyer or Seller, if there shall be in effect a final,
nonappealable Order of any Governmental Authority restraining, enjoining or
otherwise prohibiting in any material respect the consummation of the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement under this Section 7.1(b) shall not be available to any party
whose failure (or whose Affiliate’s failure) to fulfill any obligation under
this Agreement has been the primary cause of, or resulted in, such Order;
               (c) by Buyer, if any condition contained in Article V shall
become incapable of satisfaction (other than as a result of actions by Buyer or
its Affiliates in contravention of the provisions hereof);
               (d) by Seller, if any condition contained in Article VI shall
become incapable of satisfaction (other than as a result of actions by Seller or
its Affiliates in contravention of the provisions hereof); or
               (e) by Buyer or Seller, on or after the date that is six
(6) months after the date of this Agreement, if the Closing has not occurred
(other than as a result of action by the party seeking to terminate this
Agreement (or its Affiliates) in contravention of the provisions hereof).

72



--------------------------------------------------------------------------------



 



          If Buyer or Seller terminates this Agreement pursuant to the
provisions hereof, such termination will be effected by written notice to the
other party specifying the provision hereof pursuant to which such termination
is made.
          7.2 Effect of Termination. Upon termination of this Agreement pursuant
to Section 7.1 hereof, except for the obligations contained in Section 4.1(b),
this Section 7.2, Article X, the representations and warranties contained in
Sections 2.16 and 3.3, which will survive any termination of this Agreement,
this Agreement will forthwith become null and void, and no party hereto or any
of their respective officers, directors, employees, agents, consultants,
stockholders or principals will have any liability hereunder or with respect
hereto, except that nothing contained herein shall relieve any party from
liability for any willful failure to comply with any covenant or agreement
contained herein prior to the effective date of termination.
ARTICLE VIII
SURVIVAL AND INDEMNIFICATION
          8.1 Survival. The representations and warranties contained in or made
pursuant to this Agreement will survive the Closing, but will terminate on, and
be of no further force after, the date that is the 18-month anniversary of the
Closing Date, the obligations of Seller under Section 8.2(d) shall survive the
Closing and terminate on the fifth anniversary of the Closing Date, the
obligations of Seller under Section 8.2(e) shall survive the Closing and
terminate on the seventh anniversary of the Closing Date, and the obligations of
Seller under Section 8.2(g) shall survive the Closing and terminate on the third
anniversary of the Closing Date; provided, however, that (a) the representations
and warranties set forth in the Sections 2.14 and 2.17 shall survive the Closing
and terminate on the third anniversary of the Closing Date, (b) the
representations and warranties set forth in Sections 2.7, 2.12 and 2.16, and the
first sentence of Section 2.8(b) and in Article III shall survive the Closing
until the date that is ninety

73



--------------------------------------------------------------------------------



 



(90) days after the expiration of the statute of limitation applicable to the
matter to which such representation or warranty relates and (c) the
representations and warranties set forth in the first sentence of Section 2.1,
and Sections 2.2 and 2.3(a) shall survive the Closing indefinitely; provided
further, however, that such representations, warranties and rights of
indemnification shall survive to the extent a claim for indemnification or other
claim based upon, resulting from or arising out of a breach or inaccuracy of
such a representation and warranty or under such rights of indemnification is
made with reasonable specificity prior to such date until such claim is finally
resolved. All other provisions of this Agreement will survive the Closing
indefinitely in accordance with their terms.
          8.2 Indemnification Obligations of Seller. If the Closing shall occur,
Seller, subject to the limitations set forth in this Article, shall indemnify
and hold harmless Buyer and its Affiliates (including the Transferred Companies)
and each of their respective officers, directors, employees, stockholders,
agents, representatives, successors and assigns (collectively, the “Buyer
Indemnitees”), on a Net After-Tax Basis against and in respect of any and all
Losses, which may be incurred by Buyer Indemnitees arising from, relating to or
otherwise in respect of:
               (a) any failure of any representation or warranty made by Seller
in Article II of this Agreement to be true and correct as of the Closing Date;
               (b) any breach by Seller of or failure by Seller to perform any
of its covenants or agreements contained in this Agreement;
               (c) any Liabilities arising from or in connection with any
business or activities other than the Business, including the Wafer Reclaim
Business, the Pigments Business and Additives Business or any Liability
(including with respect to Taxes) arising from or in connection with the
Restructurings (“Retained Liabilities”);

74



--------------------------------------------------------------------------------



 



               (d) any Third Party Claims asserted against the Transferred
Companies, or any action required under any Environmental Requirements, in each
case as a result of any Environmental Condition in existence on the Closing
Date;
               (e) any Third Party Claims asserted against the Transferred
Companies under Environmental Requirements, or any action required under any
Environmental Requirements, in each case based upon, resulting from or arising
out of any storage, transportation or release into the Environment (in each
case, at sites other than the Real Property) of any Hazardous Substance
generated by the Transferred Companies prior to the Closing;
               (f) any Third Party Claims asserted against the Transferred
Companies, or any action required under any applicable Environmental
Requirements attributable to or as a result of any Legacy Site Environmental
Matter, which are asserted against or required of the Transferred Companies as a
result of their past ownership or leasing of the relevant site;
               (g) any Proceeding (including settlements thereof) asserted
against the Transferred Companies arising out of the operation of the Business
of the Transferred Companies prior to the Closing (excluding those described in
paragraph (d) of this Section 8.2);
               (h) all Company Transaction Expenses; and
               (i) the Rockwood UK Plan by virtue of section 75 and 75A of the
Pensions Act 1995, the Occupational Pensions Scheme (Deficiency on Winding-Up
etc.) Regulations 1996 or any legislation amending or replacing the same, except
to the extent that such liability is reduced or extinguished by the payment of
the amounts referred to in Section 4.22.
          8.3 Indemnification Obligations of Buyer. If the Closing shall occur,
Buyer, subject to the limitations set forth in this Article, shall indemnify
Seller and its Affiliates and

75



--------------------------------------------------------------------------------



 



each of their respective officers, directors, employees, stockholders, agents,
representatives, successors and assigns (collectively, the “Seller
Indemnitees”), on a Net After-Tax Basis against and in respect of any and all
Losses which may be incurred by Seller Indemnitees arising from, relating to or
otherwise in respect of:
               (a) any failure of any representation or warranty made by Buyer
in Article III of this Agreement to be true and correct as of the Closing Date;
and
               (b) any breach by the Buyer of or failure by Buyer to perform any
of its covenants or agreements contained in this Agreement.
               8.4 Limitations on Indemnification. Notwithstanding anything to
the contrary in this Agreement:
               (a) the aggregate liability of Seller for Losses pursuant to
Sections 8.2(a), (d) and (g) shall not exceed 20% of the Purchase Price
(determined for this purpose without regard to Retained Cash Balances), except
that the aggregate liability of Seller for Losses pursuant to Section 8.2(a)
related to the breach of any of the representations and warranties contained in
the first sentence of Section 2.1 and in Sections 2.2, 2.3(a), 2.7, 2.12, 2.16
and 2.17 (together with the aggregate liability of Seller pursuant to
Sections 8.2(a), (d) and (g)) shall not exceed the Purchase Price;
               (b) the aggregate liability of Buyer for Losses pursuant to
Sections 8.3(a) shall not exceed 20% of the Purchase Price (determined for this
purpose without regard to Retained Cash Balances), except that the aggregate
liability of Buyer for Losses pursuant to Section 8.3(a) related to the breach
of any of the representations and warranties contained in Section 3.1, 3.2(a),
3.3, 3.4 and 3.5 shall not exceed the Purchase Price;

76



--------------------------------------------------------------------------------



 



               (c) no Indemnified Party will be entitled to recover indirect,
special, consequential, incidental, punitive or business interruption damages or
lost revenues, profits, cost savings or synergies pursuant to Sections 8.2(a) or
8.3(a); provided, however, that the parties acknowledge and agree that for
purposes of this Article VIII, any damages actually paid by either of them to a
third party (other than an Affiliate) shall be considered direct damages for
which recovery may be sought in accordance with the terms hereof;
               (d) no claim for indemnification may be made by a Buyer
Indemnitee pursuant to Section 8.2 or by a Seller Indemnitee pursuant to
Section 8.3 unless notice of such claim (describing the basic facts or events,
the existence or occurrence of which constitute or have resulted in the alleged
breach of a representation or warranty made in this Agreement or which otherwise
form the basis of the claim) has been given to the party from whom
indemnification is sought (the “Indemnifying Party”) during the relevant
survival period set forth in Section 8.1 (which, for purposes of Sections 8.2(a)
and 8.3(a), will be the survival period of the representation and warranty
alleged to have been breached);
               (e) Seller shall have no liability pursuant to Sections 8.2(a)
and (d) (x) for any Losses with respect to an individual matter or series of
related matters until the cumulative aggregate amount of the Losses with respect
to such matter or series of related matters exceeds U.S. $25,000 (the “Threshold
Amount”), in which case the amount of all such Losses (including those that are
less than the Threshold Amount) shall be included for purposes of computing the
Losses that are indemnifiable hereunder and/or applicable against the Basket
Amount pursuant to clause (y) below; and (y) until the aggregate amount of the
Losses of the Buyer Indemnitees for which indemnification would otherwise be
available under Sections 8.2(a) and (d) exceeds 1% of the Purchase Price
(determined for this purpose without regard to Retained Cash Balances) (the

77



--------------------------------------------------------------------------------



 



“Basket Amount”), after which Seller will be obligated to indemnify for only
that portion of such Losses of the Buyer Indemnitees Company that exceed the
Basket Amount; provided that the limitations set forth in sub clause (y) of this
paragraph (e) shall not apply to Losses related to the breach of any of the
representations or warranties contained in Sections 2.1, 2.2, 2.3(a), 2.7, 2.12,
2.16 and 2.17; and
               (f) Seller shall have no liability pursuant to Section 8.2 for
any Loss to the extent a reserve with respect to such Loss is included in or
taken into account in the calculation or determination of Closing Working
Capital or reflected in the Balance Sheet or for any Loss associated with
periodic groundwater monitoring at the St. Cheron and St. Fromond facilities to
the extent such monitoring is in all material respects of the same nature,
magnitude and frequency as that conducted as of the Closing.
               (g) Notwithstanding any other provision of this Agreement, (x) in
the event that Buyer, the Transferred Companies or their Affiliates initiate any
communication with or make any notice to any Person (including Governmental
Authorities) not reasonably required by applicable Environmental Requirements
that could reasonably be expected to result in or prompt Losses for which
indemnification would otherwise be available pursuant to Sections 8.2(d) or
(e) or Section 8.2(a) (in respect of a breach of a representation and warranty
contained in Section 2.14), Seller shall not be responsible (and shall not
indemnify Buyer Indemnitees) for any such Losses and (y) Seller shall have no
liability under Section 8.2(d) and Section 8.2(a) (in respect of a breach of a
representation and warranty contained in Section 2.14) for Losses to the extent
occurring as a result of or triggered by (A) the closure or demolition after the
Closing of any part of any facility of a Transferred Company, or
(B) environmental testing conducted on the

78



--------------------------------------------------------------------------------



 



Real Property following the Closing, except for such testing required to be
undertaken by applicable Environmental Requirements.
          8.5 Mitigation and Recovery from Third Parties.
               (a) Buyer and Seller shall each take, and shall cause their
Affiliates to take, all reasonable steps to mitigate any Loss for which
indemnification may be sought hereunder, and neither Buyer nor Seller shall be
liable for any Loss to the extent the Indemnified Party or its Affiliates shall
fail to comply with this Section 8.5(a).
               (b) The amount of any Loss for which indemnification is provided
under this Article VIII (before giving effect to the other limitations on
indemnification set forth in this Article VIII) shall be net of any amounts
actually recovered by the Indemnified Party (or any Affiliate thereof) under
insurance policies, or otherwise actually recovered by the Indemnified Party (or
any Affiliate thereof) from other Persons (net of any costs incurred for the
recovery of such amounts), with respect to such Loss. Buyer and Seller each
agree that, unless the other party shall otherwise direct in writing, it will
(and cause its Affiliates to) use reasonable efforts to recover any such amounts
to the extent such recoveries would reduce amounts required to be paid by the
other party pursuant to this Article VIII.
          8.6 Procedure.
               (a) Any claim for indemnification under Section 8.2 or
Section 8.3 will be made in accordance with this Section 8.6. In the case of any
claim for indemnification arising from a claim or demand of a third Person (a
“Third-Party Claim”), the Indemnified Party will give prompt written notice, and
in any event no more than ten (10) days following such Indemnified Party’s
receipt of such claim or demand, to the Indemnifying Party describing in
reasonable detail the basis of such claim or demand as to which it may request
indemnification

79



--------------------------------------------------------------------------------



 



hereunder, provided that the failure to notify or delay in notifying an
Indemnifying Party as provided in this sentence or the next sentence will not
relieve the Indemnifying Party of its obligations pursuant to Sections 8.2 or
8.3 above, as applicable, except to the extent that such failure actually
prejudices the Indemnifying Party (it being understood that any claim for
indemnity pursuant to Sections 8.2 or 8.3 above must be made by notice given as
provided in this sentence or the next sentence within the applicable survival
period specified in Section 8.1 above).
               (b) If a Third Party Claim is made against an Indemnified Party,
the Indemnifying Party shall be entitled to participate in the defense thereof
and, if it so chooses, to assume sole control over the defense, settlement,
management and handling of the Third Party Claim with counsel selected by the
Indemnifying Party and not reasonably objected to by the Indemnified Party so
long as (i) the Indemnifying Party notifies the Indemnified Party in writing
within 30 days after the Indemnified Party has given notice of the Third Party
Claim that the Indemnifying Party elects to assume the defense of such claim,
(ii) such notice provides that the Indemnifying Party shall indemnify (subject
to Section 8.4) the Indemnified Party from and against all Losses the
Indemnified Party may suffer arising from, relating to or otherwise in respect
of such Third Party Claim, and (iii) the Third Party Claim involves only money
damages and does not seek injunctive or other equitable relief from an
Indemnified Party; provided, however, the Indemnifying Party will have no
indemnification obligations with respect to any such Third Party Claim which is
settled by the Indemnified Party without the prior written consent of the
Indemnifying Party (which consent may not be unreasonably withheld, delayed or
conditioned). Should the Indemnifying Party so elect to assume the defense of a
Third Party Claim, the Indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses

80



--------------------------------------------------------------------------------



 



subsequently incurred by the Indemnified Party in connection with the defense
thereof. If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate (but not control) in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party. If the Indemnifying Party chooses to defend or prosecute a
Third Party Claim, all the Indemnified Parties shall cooperate in the defense or
prosecution thereof. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such Third Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Indemnifying
Party may not settle or compromise any such claim or demand without the consent
of the Indemnified Party (which consent may not be unreasonably withheld,
delayed or conditioned) if injunctive or other equitable relief would be imposed
against the Indemnified Party as a result thereof, and any such settlement or
compromise shall provide for a full and unconditional discharge and release of
the Indemnified Party with respect to such Third Party Claim (given against a
customary cross-release). In the event the Indemnifying Party shall fail to
assume the defense of a Third Party Claim as provided herein, the Indemnified
Party may defend against the Third Party Claim and the Indemnifying Party will
remain responsible for any Losses the Indemnified Party may suffer arising from,
relating to or otherwise in respect of such Third Party Claim to the fullest
extent provided by this Article VIII; provided, however, the Indemnifying Party
will have no indemnification obligations with respect to any such Third Party
Claim which is settled by the Indemnified Party without the prior written
consent of the Indemnifying Party (which consent may not be unreasonably
withheld, delayed or conditioned).

81



--------------------------------------------------------------------------------



 



               (c) Any investigatory, remedial, cleanup, corrective or
compliance action taken pursuant to Environmental Requirements in connection
with any Third Party Claim arising under Section 8.2(d) and Section 8.2(a) (in
respect of a breach of a representation and warranty contained in Section 2.14
related to the Real Property) shall be conducted in a commercially reasonable
manner and be deemed to have been adequately completed to the extent that it
attains compliance with action levels and clean up standards applicable to
industrial properties under relevant Environmental Requirements, unless a more
stringent action level or clean-up standard is required under any lawful order
or directive of an appropriate Governmental Authority, or a less stringent
action level or clean-up standard is authorized by a Governmental Authority with
jurisdiction over such matter.
               (d) In the event any Indemnified Party should have a claim
against any Indemnifying Party under this Article VIII that does not involve a
Third Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
as promptly as practicable after the Indemnified Party becomes aware of the
claim to the Indemnifying Party. Subject to Section 8.1, the failure by any
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified Party
under this Article VIII, except to the extent that such failure actually
prejudices the Indemnifying Party. Upon receipt of any notice that the
Indemnifying Party disputes its responsibility for all or a portion of the
liability to the Indemnified Party under this Article VIII, the parties will
negotiate in good faith to resolve, as promptly as possible, any such dispute.

82



--------------------------------------------------------------------------------



 



          8.7 Further Limitations on Indemnification.
               (a) The rights of the parties under Section 4.25 and Article VIII
and Article IX will be the exclusive remedy of the parties with respect to
breaches of representations, warranties, covenants or agreements contained in or
made pursuant to this Agreement.
               (b) Buyer, on behalf of itself and its Affiliates (and from and
after the Closing, the Transferred Companies) and their respective shareholders,
managers, officers, directors, employees and agents), hereby to the maximum
extent permitted by applicable Law waives and releases Seller and its Affiliates
(and their respective shareholders, managers, officers, directors, employees and
agents) from any statutory or other rights of contribution or indemnity (except
as set forth in Sections 1.5 or 4.25, this Article VIII and Article IX and
claims or causes of action arising from fraud and claims or causes of action
with respect to any breach of any covenant or agreement to be performed after
the Closing) with respect to Seller’s ownership of the Shares or control or
operation of, or otherwise relating to, the Transferred Companies and the
Business. Buyer consents to the execution by the Transferred Companies prior to
or at the Closing of an instrument by which they agree to be bound by the
provisions of (and in any event waive and release those matters specified in)
this Section 8.7(b) to the maximum extent permitted by applicable Law.
               (c) Each Rockwood Seller, effective upon the Closing, hereby
fully, finally and forever releases, discharges and covenants not to sue and
otherwise agrees not to enforce any claim, cause of action, right, title or
interest against, any Transferred Company and each director, officer and
employee of each Transferred Company and their respective successors and
permitted assigns (collectively, the “Released Persons”), of, from and with
respect to any and all claims, debts, covenants, agreements, obligations,
Liabilities, actions or demands of any

83



--------------------------------------------------------------------------------



 



kind or character, based upon any fact or circumstance, whether known or
unknown, suspected or unsuspected, which presently exists or has ever existed in
the past, that such Rockwood Sellers have or may have in any manner whatsoever,
either singly or jointly with others against any of the Released Persons;
provided, however, that the Rockwood Sellers are not releasing any claims
related to the enforcement of this Agreement or accounts payable included in the
calculation of Closing Working Capital.
               (d) In the event that an Indemnifying Party is obligated to
indemnify an Indemnified Party pursuant to this Article VIII, the Indemnifying
Party will, upon payment of such indemnity, be subrogated to all rights of the
Indemnified Party with respect to claims to which such indemnification relates.
               (e) Notwithstanding anything to the contrary herein, this
Article VIII shall have no application with respect to indemnification for
Taxes, which shall be covered exclusively by Section 9.1.
          8.8 Tax Treatment of Payments. Any indemnification payment made
pursuant to this Article VIII shall be treated for all Tax purposes as an
adjustment to the Purchase Price, except to the extent required by Law.
ARTICLE IX
TAX AND EMPLOYEE MATTERS
          9.1 Certain Tax Matters.
               (a) Seller will cause to be prepared and filed all Income Tax
Returns (including any consolidated, unitary or combined Income Tax Returns)
required to be filed with respect to any Transferred Company for any taxable
period ending on or before the Closing Date (any such period, a “Pre-Closing
Period”). Buyer will cause to be prepared and filed all Tax Returns other than
Income Tax Returns (any such Tax Returns, “Non-Income Tax Returns”)

84



--------------------------------------------------------------------------------



 



required to be filed with respect to any Transferred Company for any Pre-Closing
Tax Period that are due after the Closing; provided, however, that (i) drafts of
any such Non-Income Tax Returns shall be provided to Seller for its review and
comment prior to filing and the parties will use all reasonable efforts to
resolve any dispute, but if such dispute cannot be resolved by the parties
within fifteen (15) days after Buyer receives notice of such dispute, it shall
be referred to the Selected Accountants, (ii) such Non-Income Tax Returns shall
be prepared in a manner consistent with past practice, except as otherwise
required by applicable Law or change in circumstances, and (iii) Seller may
assume responsibility for preparing any such Non-Income Tax Returns upon notice
to Buyer at least thirty (30) days before any such Non-Income Tax Return is due.
Following the Closing, Seller will pay, and will indemnify and hold harmless
Buyer and its Affiliates from and against, on a Net After-Tax Basis, (i) any
Taxes imposed upon any Transferred Company for any Pre-Closing Period (except to
the extent that the liability for such Taxes was included in the calculation of
Closing Working Capital) and (ii) any Taxes allocable to a Pre-Closing Period or
the portion of a Straddle Period ending on the Closing Date resulting from the
Restructurings or any check-the-box election made by Seller or its Affiliates
for the French Transferred Company or any foreign Transferred Company; provided,
however, that Buyer will pay, and will indemnify and hold harmless Seller and
its Affiliates from and against, on a Net After-Tax Basis, any such Taxes
imposed as a result of any action outside the ordinary course of business after
the Closing effected by Buyer or its Affiliates (including, after the Closing,
the Transferred Companies) or any Tax election made by Buyer or its Affiliates
(including, after the Closing, the Transferred Companies), except for any such
election directed by Seller. Neither Buyer nor any of its Affiliates (including,
after the Closing, the Transferred Companies) shall amend any Tax Return for a
Pre-Closing Period if such amendment could

85



--------------------------------------------------------------------------------



 



reasonably be expected to affect Seller’s liability for Taxes for any
Pre-Closing Period or the portion of a Straddle Period ending on the Closing
Date pursuant to Sections 9.1(a) or (b) or the Tax liability of Seller or its
Affiliates (other than the Transferred Companies) for any period without
Seller’s prior consent, which consent shall not be unreasonably delayed or
withheld.
               (b) Buyer will cause to be prepared and filed all Tax Returns
required to be filed by or on behalf of any Transferred Company for any taxable
period beginning before and ending after the Closing Date (any such period, a
“Straddle Period”); provided, however, that drafts of any such Tax Returns shall
be provided to Seller at least thirty (30) days prior to filing, and such Tax
Returns shall be subject to Seller’s review and reasonable approval. Except as
otherwise consented to by Seller, any such Tax Returns will be prepared on a
basis consistent with the last Tax Returns previously filed by the Transferred
Companies except as required by Law or change in circumstances. Buyer will pay,
and will indemnify and hold harmless Seller and its Affiliates from and against,
on a Net After-Tax Basis, any Taxes imposed upon Seller or its Affiliates for
any Straddle Period; provided, however, that Seller will, within fifteen
(15) days after the date on which the Straddle Period Tax Return is filed,
reimburse Buyer for, and will indemnify and hold harmless Buyer and its
Affiliates from and against, on a Net After-Tax Basis, the amount of Taxes for
the Straddle Period attributable to the portion of the Straddle Period ending on
the Closing Date, other than any such Taxes imposed as a result of any action
outside the ordinary course of business effected by Buyer or its Affiliates
(including, after the Closing, the Transferred Companies) or any Tax election
made by Buyer or its Affiliates (including, after the Closing, the Transferred
Companies) which affects the liability of the applicable Transferred Company for
the portion of the Straddle Period ending on the Closing Date, except for any
such election directed by Seller. Any Taxes (including estimated Taxes)

86



--------------------------------------------------------------------------------



 



paid by the Transferred Companies with respect to any Straddle Period prior to
the Closing shall be credited against Seller’s liability pursuant to this
Section 9.1(b), and, to the extent such prepaid Taxes exceed such liability,
Buyer shall cause the Transferred Companies to pay the excess to Seller within
fifteen (15) days after filing the Tax Return for the Straddle Period. Neither
Buyer nor any of its Affiliates (including, after the Closing, the Transferred
Companies) shall amend any Tax Return for a Straddle Period without Seller’s
consent, which consent shall not be unreasonably delayed, conditioned or
withheld. For purposes of Section 9.1(a) and this Section 9.1(b), in the case of
any Taxes that are imposed on a periodic basis and are payable for a Straddle
Period, the portion of such Tax which relates to the portion of such Straddle
Period ending on the Closing Date shall (i) in the case of any Taxes other than
sales or use taxes, value-added taxes, employment taxes, withholding taxes, and
any Tax based on or measured by income, receipts or profits earned (other than
conveyances pursuant to this Agreement, which are governed by Section 9.1(g), be
deemed to be the amount of such Tax for the entire tax period multiplied by a
fraction, the numerator of which is the number of days in the portion of the
Straddle Period ending on the Closing Date and the denominator of which is the
number of days in the entire Straddle Period and (ii) in the case of any sales
or use taxes, value-added taxes, employment taxes, withholding taxes, and any
Tax based on or measured by income, receipts or profits earned, be deemed equal
to the amount which would be payable if the relevant tax period ended on the
Closing Date, except that exemptions, allowances and deductions (such as
depreciation deductions) calculated on an annual basis shall be prorated between
the portion of the applicable Straddle Period that ends on the Closing Date and
the portion after the Closing Date on a per diem basis.

87



--------------------------------------------------------------------------------



 



               (c) Buyer shall be responsible for, and shall indemnify and hold
harmless Seller and its Affiliates from and against, on a Net After-Tax Basis,
any Taxes of the Transferred Companies for periods beginning on or after the
Closing Date.
               (d) Seller will be entitled to retain, or receive prompt payment
from Buyer or any Transferred Company of, any refund or credit for overpayment
of Taxes for which Seller is responsible pursuant to Sections 9.1(a) or (b) plus
any interest received with respect thereto from the relevant Governmental
Authorities. Buyer will, if Seller reasonably requests and at Seller’s expense,
cause the Transferred Companies to promptly file for and obtain any refunds or
credits to which Seller is entitled under this Section 9.1(d). Buyer will permit
Seller to control (at Seller’s expense) the prosecution of any such claim for
refund and, when deemed appropriate by Seller, will cause the relevant entity to
authorize, by appropriate power of attorney, such person as Seller may designate
to represent such entity with respect to such refund claim; provided, however,
that any action taken by Seller that could reasonably be expected to affect the
Tax liability of the Transferred Companies for taxable periods after the Closing
Date shall be subject to the prior consent of Buyer which consent shall not be
unreasonably delayed or withheld. For purposes of this Section 9.1(d), a party
will be deemed to have made prompt payment of a refund or credit if such payment
is made within ten (10) days of the receipt by such party of such refund or of
the use by such party of such credit.
               (e) Buyer will promptly notify Seller in writing upon receipt by
Buyer or any of its Affiliates (including, after the Closing, the Transferred
Companies) of notice of any pending or threatened audit or assessment with
respect to Taxes for which Seller would be required to pay or indemnify Buyer or
any of its Affiliates pursuant to Sections 9.1(a) or (b). Seller will have the
sole right to represent the Transferred Companies’ interest in any audit,

88



--------------------------------------------------------------------------------



 



administrative or court proceeding relating solely to any Pre-Closing Period,
including the right to control, compromise and settle any such proceeding, and
to decide whether any consents or waivers to extend applicable statutes of
limitations will be granted, and to employ counsel of its choice at its expense.
The party that can reasonably be determined to have the larger Tax liability at
stake shall control any audit, administrative or court proceeding relative to
any Straddle Period with the participation of the other party (or, if the party
that would have the larger Tax liability at stake cannot be determined, Buyer
and Seller shall jointly control such audit, administrative or court proceeding
relative to any Straddle Period), which control shall be exercised reasonably
and in good faith with due regard to the relative Tax liability potentially
incurred by either party.
               (f) After the Closing Date, each of Buyer and Seller will provide
the other (subject to reimbursement by the other party for any reasonable
out-of-pocket expenses), with such assistance as may reasonably be requested by
the other party in connection with the preparation of any return, report, or
form with respect to Taxes or any administrative or judicial proceeding relating
to liability for Taxes of the Transferred Companies (or any affiliated,
consolidated, combined or unitary group in which any of the Transferred
Companies is included), Seller, Buyer or any of their respective Affiliates. For
the avoidance of doubt, Buyer shall timely provide Seller with any information
and assistance reasonably required by Seller in connection with any IRS
Form 5471 that Seller is required to file with respect to any Transferred
Company. The parties further agree to retain and provide each other with
reasonable access to all books and records relevant to the liabilities of the
Transferred Companies or Seller (or any of its Affiliates) for Taxes for any
periods prior to the Closing for at least seven years after the

89



--------------------------------------------------------------------------------



 



Closing and to give each other notice and an opportunity to receive such books
or records prior to destroying or discarding any such books or records.
               (g) All documentary, stamp, transfer, sales, use, excise and
similar Taxes imposed upon Seller or Buyer or their respective Affiliates
(including the Transferred Companies) as a result of the transactions
contemplated by this Agreement, other than any Taxes resulting from the
Restructurings or any check-the-box election made by Seller or its Affiliates
for the French Transferred Company or any foreign Transferred Company, will be
paid 50% by Buyer and 50% by Seller. Buyer and Seller will cooperate in
preparing and filing any forms required with respect to any such Taxes. Each
party will provide to the other party a true copy of each such return as filed
and evidence of the timely filing thereof.
               (h) Any Tax sharing or allocation agreement or arrangement
between Seller or any of its Affiliates (other than the Transferred Companies),
on the one hand, and the Transferred Companies, on the other hand, shall be
terminated as of the Closing Date and will have no further effect for any
taxable year (whether the current year, a future year or a past year).
               (i) Any amount paid by or on behalf of any party to or on behalf
of another party pursuant to this Section 9.1 shall be treated for all Tax
purposes as an adjustment to the Purchase Price unless otherwise required by
Law.
               (j) Seller shall be subrogated to any rights that Buyer or its
Affiliates (including the Transferred Companies) may have against third parties
with respect to Taxes paid or indemnified by Seller pursuant to this
Section 9.1.
               (k) Buyer and Seller and their Affiliates agree to amend the
allocation schedule set forth in Exhibit C (the “Allocation Schedule”) as
necessary to reflect any amounts paid pursuant to Section 1.5, and a final
Allocation Schedule (the “Final Allocation Schedule”)

90



--------------------------------------------------------------------------------



 



shall be prepared by Buyer and Seller on a basis consistent with the Allocation
Schedule within thirty (30) days following the final determination of any
amounts to be paid pursuant to Section 1.5. Buyer and Seller and their
Affiliates shall report, act, and file all Tax Returns in all respects and for
all purposes consistent with the Final Allocation Schedule. Buyer and Seller
shall each timely and properly prepare, execute, file and deliver all such
documents, forms and other information as either Buyer or Seller may reasonably
request in preparing the Allocation Schedule or the Final Allocation Schedule.
Neither Buyer nor Seller shall take any position (whether in audits, Tax Returns
or otherwise) that is inconsistent with the Final Allocation Schedule unless
required by applicable Law.
          9.2 Employee Benefit Plan Matters.
               (a) Effective as of the Closing, Buyer shall cause the
appropriate Transferred Company to (i) continue the employment immediately after
the Closing of each person who is a U.S. Business Employee as of the Closing,
whether or not then actively at work, including any U.S. Business Employees who
are on vacation leave, leave of absence or disability leave (“Continuing U.S.
Employee”), (ii) provide each Continuing U.S. Employee (other than Continuing
Employees who are represented by unions or whose services are performed pursuant
to an employment agreement) with compensation, benefits and other terms of
employment which are substantially equivalent to the compensation, benefits and
other terms of employment in effect for similarly situated employees of Buyer
and (iii) recognize the service of each Continuing U.S. Employee with the
Transferred Companies or any Affiliate of the Transferred Companies before the
Closing Date as service with Buyer and its Affiliates for purposes of
eligibility to participate and vesting (but not for any other purpose, such as
benefit accrual or level of benefits) under the benefit plans provided to
Continuing U.S. Employees by Buyer and

91



--------------------------------------------------------------------------------



 



its Affiliates on and after Closing (but only to the extent such service was
recognized under similar plans maintained by Seller and its Affiliates prior to
Closing).
               (b) Effective as of the Closing, Seller shall amend its Benefit
Plans to the extent necessary to provide that the Transferred Companies shall
withdraw from participation in all Benefit Plans maintained by Seller for
Continuing Employees, and Buyer, or the appropriate Transferred Company, shall
continue to be responsible for any Benefit Plan that is maintained by one or
more of the Transferred Companies solely for Continuing Employees (and former
employees of the Business) (“Company Benefit Plans”).
               (c) Effective as of the Closing, Buyer shall cause the
appropriate Transferred Companies to honor the terms of any collective
bargaining agreement covering any of the Continuing U.S. Employees and to
continue to provide any compensation or employee benefits required to be
provided under the terms of any such collective bargaining agreement.
               (d) Buyer shall credit, or cause to be credited, and pay if and
when due, each Continuing U.S. Employee with the unused vacation days and any
personal days and sick days accrued in accordance with applicable Law and the
vacation and personnel policies and labor agreements applicable to Continuing
U.S. Employees as of the Closing Date. All such amounts shall be reflected as
liabilities in the determination of Closing Working Capital.
               (e) Effective as of the Closing, Buyer shall (i) establish or
maintain, or cause to be established or maintained, one or more group health
plans which shall cover all Continuing U.S. Employees and dependents who
immediately prior to the Closing were covered under any group health plan
maintained by Seller or any of its Affiliates, (ii) waive any waiting period and
any exclusion or limitation for preexisting conditions under any such group
health plan (but only to the extent such waiting period and pre-existing
condition limitation were

92



--------------------------------------------------------------------------------



 



satisfied) under any group health plan maintained by Seller or any of its
Affiliates as of the Closing Date and (iii) grant credit (for purposes of annual
deductibles, co-payments and out-of-pocket limits) for the dollar amount of such
similar amounts satisfied by such individual prior to the Closing Date and
during the calendar year in which the Closing Date occurs under any group health
plan maintained by Seller or any of its Affiliates.
               (f) Seller shall be responsible for providing continuation of
group health coverage required by Section 4980B of the Code or Sections 601
through 608 of ERISA (“COBRA”) or other similar applicable Laws to any U.S.
Business Employee, former employee of the Business conducted in the United
States or any “qualified beneficiary” (within the meaning of Section 4980B of
the Code) of any such U.S. Business Employee or former employee of the Business
conducted in the United States who incurs a “qualifying event” (within the
meaning of Section 4980B of the Code) prior to the Closing Date. Buyer shall be
responsible on and after the Closing Date for providing continuation of group
health coverage required by COBRA or other similar applicable Laws to any
Continuing U.S. Employee, or any “qualified beneficiary” (within the meaning of
Section 4980B of the Code) of any such U.S. Business Employee who incurs a
“qualifying event” (within the meaning of Section 4980B of the Code) on or after
the Closing Date.
               (g) Seller shall be responsible for any covered claims incurred
prior to the Closing by U.S. Business Employees under any Benefit Plan (other
than under any U.S. Company Benefit Plan), and Buyer shall be responsible for
any covered claim incurred under any U.S. Company Benefit Plan (whether before
or after the Closing) or under any employee benefit plan maintained by Buyer or
its Affiliates on and after the Closing. For purposes of the foregoing, a claim
shall be deemed to be incurred at the time services, with respect to such claim,

93



--------------------------------------------------------------------------------



 



are rendered and not at the time claim for payment is made. Seller shall be
responsible for providing long term disability benefits to any U.S. Business
Employee who is receiving long term disability benefits under Seller’s long term
disability plan as of the Closing; and Buyer shall be responsible for providing
long term disability benefits to any U.S. Business Employee who has incurred an
injury or illness prior to Closing but has not qualified for long term
disability benefits under Seller’s long term disability plan as of the Closing
(including any requirement to complete a waiting or elimination period).
               (h) Buyer shall take all steps necessary to permit each U.S.
Continuing Employee who has received an eligible rollover distribution (as
defined in Section 402(c)(4) of the Code) from Seller’s Profit Sharing/401(k)
Plan for the Employees of Rockwood Specialties, Inc. to roll over such eligible
rollover distribution, including any associated loans, as part of any lump sum
cash distribution into an account(s) under a 401(k) plan maintained by Buyer or
a Transferred Company.
               (i) Seller shall, as promptly as practicable following the date
of this Agreement, notify U.S. Business Employees who have health care spending
accounts or dependent care spending accounts under any Benefit Plan that claims
under such plans will not be allowed following the Closing.
               (j) Buyer shall take all steps necessary to permit each
Continuing US. Employee who has received an eligible rollover distribution (as
defined in Section 402(c)(4) of the Code) from Seller’s Profit Sharing/401(k)
Plan for Employees of Rockwood Specialties, Inc. to roll over such eligible
rollover distribution as part of any lump sum cash distribution into an
account(s) under a 401(k) plan maintained by Buyer or a Transferred Company and
will use

94



--------------------------------------------------------------------------------



 



reasonable efforts to permit the rollover of outstanding loan balances of
Continuing U.S. Employees who elect to roll over their distributions.
               (k) Upon request, Seller shall provide to Buyer, and Buyer shall
provide to Seller, such documents, data and information as may reasonably be
necessary to implement the provisions of this Section 9.2 and to administer
their respective benefit plans.
          9.3 Workers’ Compensation. Seller will bear the entire cost and
expense of workers’ compensation claims arising out of injuries sustained by any
current or former U.S. Business Employee prior to the Closing Date (including
treatment provided after the Closing Date which is required to treat injuries
sustained before the Closing Date). Except as provided in the preceding
sentence, Buyer will bear the entire cost and expense of workers’ compensation
claims arising out of injuries identifiably sustained on or after the Closing by
Continuing U.S. Business Employees.
          9.4 No Third Party Beneficiary Rights; No Right to Employment. Nothing
herein expressed or implied shall confer upon any of the employees of the
Seller, the Buyer, the Transferred Companies or any of their Affiliates, any
rights or remedies, including any right to benefits or employment, or continued
benefits or employment, for any specified period, of any nature or kind
whatsoever under or by reason of this Agreement.
ARTICLE X
MISCELLANEOUS
          10.1 Expenses. The fees and expenses (including the fees of any
lawyers, accountants, investment bankers or others engaged by such party) in
connection with this Agreement and the transactions contemplated hereby whether
or not the transactions contemplated hereby are consummated will be paid by
Buyer with respect to Buyer and will be paid by Seller with respect to Seller
and the Transferred Companies.

95



--------------------------------------------------------------------------------



 



          10.2 Headings. The headings, subheadings and captions in this
Agreement, the Disclosure Letter and in any Exhibit or Schedule hereto or
thereto are for reference purposes only and are not intended to affect the
meaning or interpretation of this Agreement.
          10.3 Notices. Any notice or other communication required or permitted
to be given hereunder will be in writing and will be mailed by prepaid
registered or certified mail, timely deposited with an overnight courier such as
Federal Express, or delivered against receipt (including by facsimile
transmission), as follows:
               (a) In the case of Seller, to:
Rockwood Specialties Group, Inc.
100 Overlook Center
Princeton, NJ 08540
Telecopy: 609-514-8722
Attn: General Counsel
with a copy to:
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 10004
Telecopy: 212-422-4726
Attn: James Modlin, Esq.
               (b) In the case of Buyer, to:
OM Group, Inc.
127 Public Square
1500 Key Tower
Cleveland, Ohio 44114
Telecopy: 216-263-7757
Attn: General Counsel
with a copy to:
Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Telecopy: 216-579-0212
Attn: Lyle G. Ganske, Esq.
and James P. Dougherty, Esq.

96



--------------------------------------------------------------------------------



 



or to such other address as the party may have furnished in writing in
accordance with the provisions of this Section. Any notice or other
communication shall be deemed to have been given, made and received upon
receipt; provided, that any notice or communication that is received other than
during regular business hours of the recipient shall be deemed to have been
given at the opening of business on the next Business Day of the recipient. A
party may change the address to which notices are to be addressed by giving the
other party notice in the manner herein set forth.
          10.4 Assignment. This Agreement and all provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that neither this Agreement
nor any right, interest, or obligation hereunder may be assigned by any party
hereto without the prior written consent of the other party, except that Buyer
may assign any right hereunder, in whole or in part, to any wholly-owned
subsidiary of Buyer that agrees (without limitation or release of Buyer’s
liabilities hereunder) to be bound by and responsible for Buyer’s liabilities
hereunder; and provided, further that no party hereto or successor or assignee
has the ability to subrogate any other Person to any right or obligation under
this Agreement. Any purported assignment or delegation in violation of this
Agreement shall be null and void ab initio.
          10.5 Entire Agreement. This Agreement (including the Disclosure Letter
and any Schedule or Exhibit hereto or thereto), the Confidentiality Agreement
and the Ancillary Documents contain the entire agreement and understanding of
the parties with respect to the transactions contemplated hereby and supersede
all prior written or oral commitments, arrangements or understandings with
respect hereto (other than the Confidentiality Agreement, which will terminate
at the Closing but survive any termination hereof).

97



--------------------------------------------------------------------------------



 



          10.6 Amendment; Waiver. This Agreement may only be amended or modified
in writing signed by the party against whom enforcement of any such amendment or
modification is sought. No breach of any covenant, agreement, representation or
warranty made herein shall be deemed waived unless expressly waived in writing
by the party who might assert such breach. The waiver by any party hereto of a
breach of any term or provision of this Agreement will not be construed as a
waiver of any subsequent breach.
          10.7 Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
each of which will be deemed an original.
          10.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
               (a) This Agreement shall be governed by the laws of the State of
New York, without regard to any conflicts of law rules or principles that would
result in the application of the laws of another jurisdiction.
               (b) Each party hereto, hereby consents to, and confers exclusive
jurisdiction upon, the courts of the State of New York and the Federal courts of
the United States of America located in the County of New York in the State of
New York, and appropriate appellate courts therefrom, over any action, suit or
proceeding arising out of or relating to this Agreement. Each party hereto
hereby waives, and agrees not to assert, as a defense in any such action, suit
or proceeding that it is not subject to such jurisdiction or that such action,
suit or proceeding may not be brought or is not maintainable in said courts or
that this Agreement may not be enforced in or by said courts or that its Assets
are exempt or immune from execution, that such action, suit or proceeding is
brought in an inconvenient forum, or that the venue of such action, suit or
proceeding is improper. Seller and Buyer covenant not to initiate any such suit,

98



--------------------------------------------------------------------------------



 



action or proceeding in any other jurisdiction. Service of process in any such
action, suit or proceeding may be served on any party anywhere in the world,
whether within or without the State of New York, as provided in Section 10.3
herein.
               (c) Each party hereby waives to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect of any
proceeding directly or indirectly arising out of, under or in connection with
this Agreement, any Ancillary Document or any transaction contemplated hereby or
thereby. Each party (i) certifies that no representative, agent or attorney of
any other party has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other parties hereto have been induced to
enter into this Agreement and the Ancillary Documents, as applicable, by, among
other things, the mutual waivers and certifications in this paragraph.
          10.9 Interpretation; Absence of Presumption.
               (a) For the purposes of this Agreement, (i) words in the singular
shall be held to include the plural and vice versa, (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits hereto and the Disclosure Letter) and not to any
particular provision of this Agreement, and Article, Section, Exhibit and
Schedule references are to the Articles, Sections, Exhibits, and Schedules to
this Agreement or the Disclosure Letter unless otherwise specified, (iii) except
where the context otherwise requires, references to a “party” or “parties” shall
mean Buyer or Seller, or all of them as the context requires, (iv) the word
“including” and words of similar import when used in this Agreement shall mean

99



--------------------------------------------------------------------------------



 



“including, without limitation,” unless the context otherwise requires or unless
otherwise specified and (v) the word “or” shall not be exclusive.
               (b) With regard to each and every term and condition of this
Agreement and any and all agreements and instruments subject to the terms
hereof, the parties understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition or any
agreement or instrument subject hereto, no consideration will be given to the
issue of which party actually prepared, drafted or requested any term or
condition of this Agreement or any agreement or instrument subject hereto.
          10.10 Third Person Beneficiaries. This Agreement is not intended to
confer upon any other Person any rights or remedies hereunder. Each of Buyer and
Seller may assert the rights of Buyer Indemnitees and Seller Indemnitees,
respectively, pursuant to Article VIII hereof.
          10.11 Representations and Warranties; Schedules. Neither the
specification of any dollar amount in the representations and warranties set
forth in Article II nor the indemnification provisions of Article VIII nor the
inclusion of any items in any Schedule of the Disclosure Letter will be deemed
to constitute an admission by Seller or Buyer, or otherwise imply or create any
presumption, that any such amounts or the items so included are material for the
purposes of this Agreement, or that any such item meets any or all of the
criteria set forth in this Agreement for inclusion in such Schedule to the
Disclosure Letter or any other Schedule to the Disclosure Letter. Disclosure of
any fact or item in any Schedule of the Disclosure Letter shall, should the
existence of such fact or item be relevant to any other Schedule of the
Disclosure Letter, be deemed to be disclosed with respect to that other Schedule
to the extent the

100



--------------------------------------------------------------------------------



 



relevance of such disclosure to such other Schedule is reasonably apparent. Any
capitalized terms used in the Disclosure Letter or any Schedule hereto or
thereto but not otherwise defined therein shall be defined as set forth in this
Agreement.
          10.12 Severability. If any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Agreement will
not be affected thereby, and Seller and Buyer will use their reasonable efforts
to substitute one or more valid, legal and enforceable provisions which insofar
as practicable implement the purposes and intent hereof. To the extent permitted
by applicable Law, each party waives any provision of applicable Law which
renders any provision of this Agreement invalid, illegal or unenforceable in any
respect.
[Remainder of page intentionally left blank]

101



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            ROCKWOOD SPECIALTIES GROUP, INC.
      By:           Name:           Title:           OM GROUP, INC.
      By:           Name:           Title:        

102



--------------------------------------------------------------------------------



 



EXHIBIT A
Certain Definitions
          “Additives Business” shall mean the business of producing, marketing,
developing and selling specialty rheology modifiers and additives.
          “Administrative Assets” shall mean Assets utilized by Seller and its
Affiliates (other than the Transferred Companies) in providing administrative,
information technology, accounting, book and record keeping, tax, financial,
insurance, legal, human resources and other like services (including services of
the foregoing nature to be provided pursuant to the Transition Services
Agreement) to the Transferred Companies.
          “Affiliate” shall mean, with respect to a Person, another Person,
directly or indirectly, through one or more intermediaries, controlled by, under
common control with or which controls, the Person specified at such time. For
purposes of this definition, “control” shall mean the possession of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by Contract or otherwise.
For purposes of this Agreement and the Ancillary Documents, no Person shall be
deemed to control Rockwood Holdings, Inc.
          “Agreed Form” shall mean a document in a form approved and for
purposes of identification initialed by or on behalf of each party and customary
for the type of transaction to which such document relates.
          “Agreement” shall mean this Stock Purchase Agreement.
          “Allocation Schedule” shall have the meaning specified in
Section 9.1(k).
          “Ancillary Documents” shall mean the Transition Services Agreement,
the Local Share Transfer Agreements (if any), the Share transfer instruments
described in Sections

 



--------------------------------------------------------------------------------



 



1.4(a)(i), 1.4(a)(ii) and 1.4(a)(v) and 1.4(a)(vi) and the certificates
described in Sections 1.4(a)(x), 1.4(a)(xii), 1.4(a)(xiii), 1.4(a)(xiv),
1.4(a)(x)(v), 1.4(a)(x)(vi), 1.4(a)(x)(vii), 1.4(c)(iv) and 1.4(c)(v).
          “Antitrust Laws” shall mean any Laws governing competition,
monopolies, restrictive trade practices or competition-related merger
notifications in any jurisdiction.
          “Approval” shall mean any franchise, license, certificate of
compliance, authorization, consent, order, permit, planning permission, approval
or other action of, or any filing, registration or qualification with, any
Governmental Authority.
          “Assets” shall mean all properties (including real property), assets,
privileges, rights, interests and claims, personal, tangible and intangible, of
every type and description.
          “Balance Sheet” shall have the meaning specified in Section 2.4.
          “Basket Amount” shall have the meaning specified in Section 8.4(d).
          “Benefit Plans” shall mean (i) each U.S. Benefit Plan, (ii) each UK
Benefit Plan, (iii) any other written material employee benefit plan, including
any deferred compensation, pension, retirement, savings, profit sharing,
incentive, bonus, health, life insurance, cafeteria, flexible spending,
dependent care, fringe benefit, vacation pay, holiday pay, disability, sick pay,
workers compensation, unemployment, severance pay, employee loan or educational
assistance plan and (iv) any indemnification, severance or change-in-control
agreement, in each case, which covers any current or former employees of the
Business.
          “Business” shall mean the Restricted Business, as conducted by Seller
and its Affiliates.
          “Business Assets” shall mean all Assets of the Transferred Companies
that are used or held for use in connection with the Business.

 



--------------------------------------------------------------------------------



 



          “Business Day” shall mean a day other than Saturday or Sunday or other
day on which banks in New York City are required to or may be closed.
          “Business Employees” shall have the meaning specified in
Section 2.11(b).
          “Buyer” shall have the meaning specified in the Preamble, and shall be
deemed to include such Affiliates of Buyer that enter into Local Share Transfer
Agreements.
          “Buyer Indemnitees” shall have the meaning specified in Section 8.2.
          “Caledonian” shall mean Caledonian Applied Technology Limited, a
limited company organized under the laws of England and Wales.
          “Chemetall Business” shall mean the business of producing, marketing,
developing and selling surface treatment technologies, processes and products
for use in the cleaning, surface texturing and conditioning of substrates.
          “Closing” shall have the meaning specified in Section 1.3.
          “Closing Date” shall have the meaning specified in Section 1.3.
          “Closing Working Capital” shall mean, with respect to the Business,
(i) the value of (x) accounts receivable (net of reserves), plus
(y) inventories, plus (z) prepaid expenses, minus (ii) the value of (x) accounts
payable (including in respect of capital projects), plus (y) accrued expenses
(other than the severance costs for terminations occurring following the Closing
or obligations for Taxes other than payroll Taxes), in each case determined as
of the Closing Date (and after giving effect to the provisions hereof that have
the effect of releasing the Transferred Companies from liabilities upon the
Closing) in accordance with GAAP applied using the same principles, practices,
methodologies and policies used in the preparation of the Balance Sheet. In
determining Closing Working Capital, foreign currencies shall be converted into
U.S. dollars at the exchange rates in effect on the Closing Date.

 



--------------------------------------------------------------------------------



 



          “COBRA” shall have the meaning specified in Section 9.2(g).
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Companies” shall have the meaning specified in the Recitals.
          “Company Benefit Plans” shall have the meaning specified in
Section 9.2(b).
          “Company Permit” shall have the meaning specified in Section 2.8(c).
          “Company Transaction Expenses” shall mean all out-of-pocket fees,
costs and expenses (including all legal, accounting, broker, finder or
investment banker fees) incurred by Seller or the Transferred Companies or their
Affiliates or the Business in connection with this Agreement and the
transactions contemplated by this Agreement to be consummated at or prior to the
Closing.
          “Compugraphics” shall mean Compugraphics International Limited, one of
the UK Transferred Companies.
          “Compugraphics Plan” shall have the meaning specified in
Section 2.12(j).
          “Confidentiality Agreement” shall have the meaning specified in
Section 4.1(b).
          “Confidential Information” shall have the meaning specified in
Section 4.23.
          “Continuing Employee” shall have the meaning specified in
Section 9.2(a).
          “Continuing U.S. Employees” shall have the meaning specified in
Section 9.2(g).
          “Consent” shall mean any consent or approval of, or notice,
declaration, report or statement filed with or submitted to, any Person (other
than an Approval).
          “Contract” means any contract, agreement, lease, license, indenture,
note, bond, commitment, instrument, or other legally binding arrangement,
whether written or oral.
          “Control” shall mean, as to any Person, the power to elect a majority
of the governing body and direct or cause the direction of the management and
policies of such Person,

 



--------------------------------------------------------------------------------



 



whether through the ownership of voting securities, by contract or otherwise.
The term “Controlled” shall have a correlative meaning.
          “Disclosure Letter” shall mean the Disclosure Letter, dated the date
of this Agreement, delivered by Seller to Buyer contemporaneously with the
delivery of this Agreement.
          “DOJ” shall have the meaning specified in Section 4.5.
          “Effluent Treatment Plant” shall have the meaning specified in
Section 4.11(b)(i).
          “Environment” means soil, surface water, groundwater, land, sediments,
surface or subsurface strata, ambient air or indoor air.
          “Environmental Condition” means any condition of the Environment with
respect to the Real Property that violates any Environmental Requirements, or
even though not violative of any Environmental Requirements nevertheless results
in any Liability or obligation to take response action under any Environmental
Requirement.
          “Environmental Requirements” shall mean all Laws or Orders concerning
the protection of the Environment from contamination or pollution or impact upon
human health from contamination or pollution, in each case as are in effect on
the Closing Date or, with respect to past operations of the Transferred
Companies, as were in effect at the time of such operations.
          “ERISA” shall have the meaning specified in Section 2.12(a).
          “Estimated Closing Statement” shall have the meaning specified in
Section 1.5(a).
          “Estimated Purchase Price” shall have the meaning specified in
Section 1.5(b).
          “FIA” shall have the meaning specified in Section 1.4(a)(v).
          “Final Allocation Schedule” shall have the meaning specified in
Section 9.1(k).
          “Final Closing Statement” shall have the meaning specified in
Section 1.5(c).

 



--------------------------------------------------------------------------------



 



          “Financial Statements” shall have the meaning specified in
Section 2.4.
          “FTC” shall have the meaning specified in Section 4.5.
          “GAAP” shall mean generally accepted accounting principles in the
United States as in effect on the date of this Agreement.
          “Governmental Authority” shall mean any national, federal, state,
provincial, county or municipal government, domestic or foreign, any agency,
board, bureau, commission, court, department or other instrumentality of any
such government, and shall include for the avoidance of doubt, any authority
responsible for enforcing and/or monitoring compliance with any Antitrust Laws,
including those with jurisdiction to review the transactions contemplated
hereby.
          “Guaranty Agreement” shall have the meaning specified in Section 4.12.
          “HSR Act” shall have the meaning specified in Section 2.3(b).
          “Hazardous Substance” means any pollutant, toxic substance, including
asbestos and asbestos-containing materials, hazardous waste, hazardous material,
hazardous substance, contaminant, petroleum or petroleum-containing materials,
radiation and radioactive materials, leaded paints, toxic mold and other harmful
biological agents, and polychlorinated biphenyls as defined in, the subject of,
or that could give rise to liability under any Environmental Requirements.
          “Income Taxes” shall mean any Taxes in the nature of revenue, income
or franchise Taxes.
          “Income Tax Return” shall mean any Tax Return relating to Income
Taxes.
          “Indebtedness” of any Person means, without duplication, (i) all
obligations of such Person (A) for the principal of, interest on, and premium
(if any) and breakage costs (if any)

 



--------------------------------------------------------------------------------



 



in respect of money borrowed (whether borrowed from an Affiliate of such Person
or a Person that is not an Affiliate) or (B) evidenced by notes, debentures,
bonds or other similar instruments (other than performance and similar bonds)
for the payment of which such Person is responsible or liable; (ii) all
obligations of such Person issued or assumed as the deferred purchase price of
property (other than accounts payable), all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement,
including all obligations of such Person for the payment of money relating to
leases that are required to be classified as capitalized lease obligations in
accordance with GAAP; (iii) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (iv) all obligations of such Person under interest rate or currency
swap transactions (valued at the termination value thereof); (v) all obligations
of the type referred to in clauses (i) through (iv) of other Persons for the
payment of which such Person is responsible or liable, directly or indirectly,
as obligor, guarantor, surety or otherwise, including guarantees of such
obligations; and (vi) all obligations of the type referred to in clauses
(i) through (iv) of other Persons secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any Asset of such Person (whether or not such obligation is assumed
by such Person).
          “Indemnified Party” shall mean Buyer Indemnitees or Seller
Indemnitees, as the case may be, seeking indemnification pursuant to
Article VIII.
          “Indemnifying Party” shall have the meaning specified in
Section 8.4(c).
          “Industrial Action” shall have the meaning specified in
Section 2.11(a).
          “Intellectual Property” shall have the meaning specified in
Section 2.15(a).
          “IRS” shall mean the United States Internal Revenue Service.

 



--------------------------------------------------------------------------------



 



          “Knowledge of Seller” shall mean the actual knowledge as of the date
of this Agreement of Michael Piacentino, Michael Miles, Moenes Elias, Reg
Stephenson, Richard Seager and Andrè Hawryliw.
          “Law” means any foreign, federal, state or local law, statute, code,
ordinance, enactment, rule or regulation of any Governmental Authority,
including Antitrust Laws and the U.S. Foreign Corrupt Practices Act and
comparable statutes in non-U.S. jurisdictions.
          “Leased Property” shall mean the real property leased, licensed or
otherwise used by a Transferred Company pursuant to the Leases.
          “Leases” shall have the meaning specified in Section 2.9(b).
          “Legacy Site Environmental Matter” shall mean any Liability or
requirement arising under any Environmental Requirement as in effect at any time
associated with or attributable to any real property owned, operated, used or
leased by a Transferred Company or any predecessor in interest thereto prior to
the Closing (but no longer owned, operated, used or leased by a Transferred
Company at the Closing).
          “Liability” means any direct or indirect liability, obligation,
guaranty, claim, loss, damage, deficiency, cost or expense, whether relating to
payment, performance or otherwise, known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise, and whether or not
required to be reflected or reserved against on the financial statements of the
obligor under GAAP.
          “Lien” means any mortgage, lien (statutory or other), pledge,
assignment, deed of trust, hypothecation, charge, option, right of first
refusal, preemptive right, security interest, or

 



--------------------------------------------------------------------------------



 



other like encumbrance, or any interest or title of any vendor, lessor, lender
or other secured party under any conditional sale, capital lease, trust receipt
or other title retention agreement.
          “Local Share Transfer Agreement” shall have the meaning specified in
Section 1.4(d).
          “Losses” shall mean losses, liabilities, claims, damages, costs and
reasonable expenses of defense (including reasonable attorney and investigatory
fees and expenses).
          “Material Adverse Effect” shall mean any material adverse change in or
effect on (A) the business, assets, financial condition, liabilities or results
of operations of the Transferred Companies, taken as a whole, or (B) the ability
of the Rockwood Sellers to consummate the sale of the Shares and the other
transactions, in each case, as contemplated hereby. “Material Adverse Effect”
shall disregard each of the following, and any effects thereof or changes
relating thereto or resulting therefrom: (i) changes in the general economic,
financial markets, regulatory or political conditions, (ii) events or changes to
the extent that they generally affect the industry or industries, or market or
markets, in which the Business operates, (iii) any natural disaster, outbreak or
escalation of hostilities, act or acts of war or terrorism, military actions or
other national or international calamity or crisis, (iv) the suspension of
trading in securities on any United States or foreign stock exchange, or a
disruption in securities settlement, payment or clearance services in the United
States or elsewhere, (v) the taking of any action by any Governmental Authority
in respect of its monetary or fiscal affairs, (vi) changes in applicable Law
(other than the effects of any such changes which adversely affect the
Transferred Companies to a materially greater extent than their competitors in
the applicable industries in which the Transferred Companies compete), (vii) the
consummation of the transactions contemplated hereby or the announcement of this
Agreement, (viii) the identity of, or actions or

 



--------------------------------------------------------------------------------



 



omissions of, Buyer or its Affiliates, (ix) the failure, in and of itself, to
meet or fulfill the 2007 EBITDA target or capital expenditure budget of the
Transferred Companies to the extent such failure has been reflected in the
Purchase Price as agreed by the parties hereto or (x) changes in GAAP or any
formal pronouncements related thereto.
          “Material Agreements” shall have the meaning specified in
Section 2.10.
          “Mustardgrange” shall mean Mustardgrange Limited, a limited company
organized under the laws of England and Wales.
          “Net After-Tax Basis” shall mean, with respect to the calculation of
any indemnification payment owed to any party pursuant to the Agreement,
calculation thereof in a manner taking into account any Taxes actually owing by
the Indemnified Party or its Affiliates as a result of receipt or accrual of the
indemnity payment and any savings in Taxes actually realized by the Indemnified
Party or its Affiliates as a result of the indemnified liability. In the event
that a Tax liability is actually incurred or a savings in Taxes is actually
realized by an Indemnified Party or its Affiliates subsequent to the time that
an indemnification payment is required to be paid, such liability or savings
shall be taken into account (and payment with respect thereto shall be made by
the appropriate party) only as and when such liability is incurred or savings
are realized.
          “New Lease” shall have the meaning specified in Section 4.11(i).
          “Non-Income Tax Returns” shall have the meaning specified in
Section 9.1(a).
          “Non-US Antitrust Approvals” shall mean any Approval required to be
obtained from, or any filings or other notifications required to be made to or
with, any non-United States Governmental Authority in connection with the
transactions contemplated hereby under Antitrust Laws.

 



--------------------------------------------------------------------------------



 



          “Order” means any order, writ, injunction, decree, judgment, award or
ruling of a Governmental Authority.
          “Ordinary Course of Business” means the ordinary course of business of
the Transferred Companies consistent with past custom and practice.
          “Owned Property” shall have the meaning specified in Section 2.9(a).
          “PBGC” shall have the meaning specified in Section 2.12(b).
          “Permit” shall mean any permit or authorization of the Transferred
Companies issued by any Governmental Authority in connection with the Business
or any of the other Business Assets.
          “Permitted Liens” shall mean (i) Liens for Taxes, assessments and
other governmental charges which are not due and payable and which may
thereafter be paid without penalty, (ii) Liens identified in the Disclosure
Letter, (iii) Liens arising or resulting from any action taken by Buyer or any
of its Affiliates, (iv) with respect to any Business Asset, Liens which do not
in any material respect interfere with or restrict the use of such Business
Asset in the conduct of the Business, (v) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other similar Liens arising in the Ordinary Course
of Business, (vi) zoning restrictions, easements, licenses or other restrictions
on the use of any Owned Property or encumbrances thereon, so long as the same do
not, individually or in the aggregate, materially interfere with or impair the
use of such Owned Property in the manner normally used and (vii) matters
disclosed in the title insurance policies, title commitments, UK property
searches and French mortgage certificates attached as Exhibit G (the items
referred to in this clause (vii) are referred to herein as (“Title Materials”).

 



--------------------------------------------------------------------------------



 



          “Person” means any natural person, corporation, partnership, limited
liability company, proprietorship, joint stock company, joint venture, trust,
union, association, organization, Governmental Authority or other entity or
business organization.
          “Pigments Business” shall mean the business of producing, marketing,
developing and selling synthetic iron oxide and other inorganic pigments.
          “Pre-Closing Period” shall have the meaning specified in
Section 9.1(a).
          “Proceeding” means any judicial, administrative, investigative or
arbitral actions, suits or proceedings by or before any Governmental Authority.
          “Purchase Price” shall have the meaning specified in Section 1.2.
          “Real Property” shall mean the Owned Property and the Leased Property,
collectively.
          “Related Persons” shall have the meaning specified in Section 2.13.
          “Released Persons” shall have the meaning specified in Section 8.7(c).
          “Restricted Business” shall mean the business of producing, marketing,
developing and selling (i) specialty and proprietary wet chemicals used by
manufacturers of bare printed wiring boards, (ii) high purity wet process
chemicals used as etchants, cleaning solutions, photoresist strippers, edge bead
removers, solvents, developers and copper deposition materials to manufacturers
of semiconductors, silicon chips, wafers, liquid crystal displays, photomasks
and photo-voltaic cells and modules and providing related analytical, logistical
and support services to such manufacturers and (iii) photomasks and reticles to
the semiconductor, optoelectronics and microelectronics industries. For the
avoidance of doubt, the “Restricted Business” shall not include the Wafer
Reclaim Business.
          “Restructurings” shall mean the Singapore Restructuring and UK
Restructuring.

 



--------------------------------------------------------------------------------



 



          “Retained Cash Balances” shall mean all cash and cash equivalents in
accounts of the Transferred Companies (listed in Schedule 2.21 of the Disclosure
Letter) at the Closing.
          “Retained Liabilities” shall have the meaning specified in
Section 8.2(c).
          “Rockwood Electronic” shall mean Rockwood Electronic Materials
Limited, one of the UK Transferred Companies.
          “Rockwood Sellers” shall mean Seller, Rockwood Specialties, Caledonian
and Mustardgrange.
          “Rockwood Specialties” shall mean Rockwood Specialties, Inc., a
Delaware corporation.
          “Rockwood UK Plan” shall have the meaning specified in
Section 2.12(j).
          “Selected Accountants” shall have the meaning specified in
Section 1.5(d).
          “Seller” shall have the meaning specified in the Preamble.
          “Seller Indemnitees” shall have the meaning specified in Section 8.3.
          “Seller Marks” shall have the meaning specified in Section 4.6(a).
          “Shares” shall mean, with respect to a Company, the shares of capital
stock, the issued shares or other equity interests of such Company set forth on
Schedule 2.2 of the Disclosure Letter.
          “Singapore Restructuring” shall mean the transfer of the Pigments
Business and Additives Business of the Singapore Transferred Company (and the
employees thereof, or the resignation or termination of employment of any such
employees who are not willing to transfer their employment) to an Affiliate of
Seller, as described in Exhibit G.

 



--------------------------------------------------------------------------------



 



          “Singapore Shares” shall mean, with respect to the Singapore
Transferred Company, the shares of capital stock or other equity interests of
the Singapore Transferred Company set forth on Schedule 2.2 of the Disclosure
Letter.
          “Singapore Transferred Company” shall mean Rockwood Specialties
(Singapore) Pte Limited.
          “Specified Indemnified Parties” shall have the meaning specified in
Section 4.25(i).
          “Straddle Period” shall have the meaning specified in Section 9.1(b).
          “Subsidiary” shall mean, with respect to any Person, another Person of
which such Person, directly or indirectly through one or more Subsidiaries,
beneficially owns capital stock, share capital or other equity interests having
in the aggregate fifty percent (50%) or more of the total combined voting power,
without giving effect to any contingent voting rights, in the election of
directors (or Persons fulfilling similar functions or duties) of such owned
Person.
          “Subsidiary Shares” shall mean, with respect to a Subsidiary of a
Company, the shares of capital stock, the issued shares or other equity
interests of such Subsidiary set forth on Schedule 2.2 of the Disclosure Letter.
          “Supplies” shall have the meaning specified in Section 4.6(a).
          “Taiwan Nominee Shareholders” shall mean each of Southern Clay
Products; Inc.; Rockwood Specialties; Exsil, Inc.; Electrochemicals, Inc.;
Cyantek Corporation; and Compugraphics U.S.A., Inc.
          “Taiwan Purchase Price” shall mean the amount of the Purchase Price
allocated to the Taiwan Shares at the Closing in accordance with Exhibit C,
expressed in New Taiwan Dollars, that is to be indicated in the application for
FIA to be filed jointly by Taiwan Shares

 



--------------------------------------------------------------------------------



 



Seller and Buyer to the Investment Commission of the Taiwan Ministry of Economic
Affairs for approval.
          “Taiwan Securities Transaction Tax” shall mean 0.3% of the Taiwan
Purchase Price.
          “Taiwan Shares” shall mean, with respect to the Taiwan Transferred
Company, the shares of capital stock or other equity interests of the Taiwan
Transferred Company set forth on Schedule 2.2 of the Disclosure Letter.
          “Taiwan Transferred Company” shall mean Rockwood Electrochemicals Asia
Limited.
          “Taiwan Shares Seller” shall mean Rockwood Specialties Group, Inc.
          “Tax Authority” shall mean the IRS or any other domestic or foreign
governmental entity responsible for the administration of any Taxes.
          “Taxes” shall mean all taxes, charges, fees, levies or other
assessments, and all estimated payments thereof, including but not limited to
income, excise, license, severance, stamp, occupation, premium, profits,
windfall profits, customs duties, capital stock, employment, disability,
registration, alternative or add-on minimum, property, sales, use, value added,
environmental (including Taxes imposed under Section 59A of the Code),
franchise, payroll, transfer, gross receipts, withholding, social security or
similar unemployment taxes, and any other tax of any kind whatsoever, imposed by
any Governmental Authority, including any interest, penalties and additions to
tax relating to such taxes, charges, fees, levies or other assessments.

 



--------------------------------------------------------------------------------



 



          “Tax Return” shall mean any return, report, form or other information
filed with any Governmental Authority with respect to Taxes, including any
attachment or schedule thereto or any amendment thereof.
          “Title Materials” shall have the meaning specified in the definition
of Permitted Liens.
          “Third-Party Claim” shall have the meaning specified in
Section 8.6(a).
          “Threshold Amount” shall have the meaning specified in Section 8.4(d).
          “Transferred Companies” shall have the meaning specified in
Section 2.1.
          “Transition Services Agreement” shall have the meaning specified in
Section 1.4(a)(xi).
          “U.C.C.” shall mean the Uniform Commercial Code, as amended, and any
successor thereto.
          “UK Benefit Plans” shall have the meaning mentioned in section
2.12(j).
          “UK Companies Act” shall have the meaning in section 1.4(a)(ix).
          “UK Restructuring” shall mean the transactions described in clauses
(b) and (c) of Section 4.11.
          “UK Shares” shall mean, with respect to a UK Transferred Company, the
issued shares of such UK Transferred Company set forth on Schedule 2.2 of the
Disclosure Letter.
          “UK Transferred Companies” shall mean Compugraphics and Rockwood
Electronic.
          “Ultra Pure Chemicals Lease” shall mean the lease dated 10
January 2001 between (1) The Second Industrial Partnership Limited (2) Micro
Images Technology Limited of

 



--------------------------------------------------------------------------------



 



premises known as Units 16/7, 16/8.1, 16/8.2, 16/8.3, 16/9, 16/10 and 16/11
Amber Business Centre, Riddings, Derbyshire.
          “U.S. Business Employees” shall mean those Business Employees employed
and/or engaged in the portion of the Business conducted in the United States.
          “U.S. Company Benefit Plans” shall have the meaning specified in
Section 2.12(a).
          “U.S. Shares” shall mean, with respect to a U.S. Transferred Company,
the shares of capital stock or other equity interests of such U.S. Transferred
Company set forth on Schedule 2.2 of the Disclosure Letter.
          “U.S. Transferred Company” shall mean any Transferred Company that has
as its place of incorporation or organization a place within the United States
of America.
          “Voting Debt” shall have the meaning specified in Section 2.2.
          “Wafer Reclaim Area Lease” shall mean the lease dated 9 August 2000
between (1) The Second Industrial Partnership Limited (2) Micro Image Technology
Limited of premises known as Unit 16.12 Amber Business Centre, Riddings,
Derbyshire.
          “U.S. Benefit Plan” shall have the meaning specified in
Section 2.12(a).
          “Wafer Reclaim Business” shall mean the business of producing,
marketing, developing and selling semiconductor wafer refurbishment services,
including without limitation the cleaning and restoring of silicon wafer
surfaces.
          “Water Treatment Plant” shall have the meaning specified in
Section 4.11(b)(ii).

 